Exhibit 10.1

ARCH CHEMICALS, INC.

$75,000,000

6.70% Series A Senior Notes due August 28, 2016

$150,000,000

Private Shelf Facility

 

 

NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

 

 

Dated August 28, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page 1.    AUTHORIZATION OF NOTES    1    1.1.    Authorization
of Issue of Series A Notes    1    1.2.    Authorization of Issue of Shelf Notes
   1    1.3.    Interpretation    1 2.    SALE AND PURCHASE OF NOTES    2   
2.1.    Sale and Purchase of Series A Notes    2    2.2.    Sale and Purchase of
Shelf Notes    2 3.    CLOSING    6    3.1.    Series A Closing    6    3.2.   
Facility Closings    6    3.3.    Rescheduled Facility Closings    7 4.   
CONDITIONS TO CLOSING    7    4.1.    Representations and Warranties    7   
4.2.    Performance; No Default    7    4.3.    Compliance Certificates    8   
4.4.    Opinions of Counsel    8    4.5.    Purchase Permitted By Applicable
Law, Etc    8    4.6.    Sale of Other Notes    8    4.7.    Payment of Fees   
9    4.8.    Private Placement Number    9    4.9.    Changes in Corporate
Structure    9    4.10.    Funding Instructions    9    4.11.    Proceedings and
Documents    9 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY    9    5.1.
   Organization; Power and Authority    10    5.2.    Authorization, Etc    10
   5.3.    Disclosure    10    5.4.    Organization and Ownership of Shares of
Subsidiaries; Affiliates    11    5.5.    Financial Statements; Material
Liabilities    11    5.6.    Compliance with Laws, Other Instruments, Etc    12
   5.7.    Governmental Authorizations, Etc    13    5.8.    Litigation;
Observance of Agreements, Statutes and Orders    13    5.9.    Taxes    13   
5.10.    Title to Property; Leases    13    5.11.    Licenses, Permits, Etc   
14    5.12.    Compliance with ERISA    14    5.13.    Private Offering by the
Company    15    5.14.    Use of Proceeds; Margin Regulations    15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    5.15.    Existing Indebtedness; Future Liens    16   
5.16.    Foreign Assets Control Regulations, Etc    16    5.17.    Status under
Certain Statutes    17    5.18.    Environmental Matters    17    5.19.   
Ranking of Obligations    17 6.    REPRESENTATIONS OF THE PURCHASERS    17   
6.1.    Purchase for Investment    17    6.2.    Source of Funds    18 7.   
INFORMATION AS TO COMPANY    19    7.1.    Financial and Business Information   
19    7.2.    Officer’s Certificate    22    7.3.    Visitation    23 8.   
PAYMENT AND PREPAYMENT OF THE NOTES    23    8.1.    Required Prepayments;
Maturity    23    8.2.    Optional Prepayments with Make-Whole Amount    24   
8.3.    Allocation of Partial Prepayments    24    8.4.    Maturity; Surrender,
Etc    24    8.5.    Purchase of Notes    24    8.6.    Make-Whole Amount    25
   8.7.    Prepayment Upon Change in Control    26    8.8.    Prepayment in
Connection with an Asset Disposition    27 9.    AFFIRMATIVE COVENANTS    28   
9.1.    Compliance with Law    28    9.2.    Insurance    28    9.3.   
Maintenance of Properties    28    9.4.    Payment of Taxes and Claims    29   
9.5.    Corporate Existence, Etc    29    9.6.    Books and Records    29   
9.7.    Additional Financial Covenants    29 10.    NEGATIVE COVENANTS    30   
10.1.    Transactions with Affiliates    30    10.2.    Fundamental Changes   
31    10.3.    Lines of Business    31    10.4.    Terrorism Sanctions
Regulations    31    10.5.    Liens    31    10.6.    Priority Debt    32   
10.7.    Swap Agreements    32

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page    10.8.    Restricted Payments    32    10.9.   
Disposition of Property    33    10.10.    Sales and Leasebacks    34    10.11.
   Changes in Fiscal Periods    34    10.12.    Financial Covenants    34   
10.13.    Acquisitions    34 11.    EVENTS OF DEFAULT    34 12.    REMEDIES ON
DEFAULT, ETC    36    12.1.    Acceleration    36    12.2.    Other Remedies   
37    12.3.    Rescission    37    12.4.    No Waivers or Election of Remedies,
Expenses, Etc    37 13.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    38
   13.1.    Registration of Notes    38    13.2.    Transfer and Exchange of
Notes    38    13.3.    Replacement of Notes    39 14.    PAYMENTS ON NOTES   
39    14.1.    Place of Payment    39    14.2.    Home Office Payment    39 15.
   EXPENSES, ETC    40    15.1.    Transaction Expenses    40    15.2.   
Survival    40 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
AGREEMENT    40 17.    AMENDMENT AND WAIVER    41    17.1.    Requirements    41
   17.2.    Solicitation of Holders of Notes    41    17.3.    Binding Effect,
Etc    42    17.4.    Notes Held by Company, Etc    42 18.    NOTICES    42 19.
   REPRODUCTION OF DOCUMENTS    43

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page 20.    CONFIDENTIAL INFORMATION    44 21.    SUBSTITUTION OF
PURCHASER    45 22.    MISCELLANEOUS    45    22.1.    Successors and Assigns   
45    22.2.    Payments Due on Non-Business Days    45    22.3.    Accounting
Terms    45    22.4.    Severability    46    22.5.    Construction, Etc    46
   22.6.    Counterparts    46    22.7.    Governing Law    46    22.8.   
Jurisdiction and Process; Waiver of Jury Trial    47

 

iv



--------------------------------------------------------------------------------

INFORMATION SCHEDULE – AUTHORIZED OFFICERS

 

SCHEDULE A

  —      INFORMATION RELATING TO PURCHASERS

SCHEDULE B

  —      DEFINED TERMS

Exhibit 1-A

  —      Form of 6.70% Series A Senior Note due August 28, 2016

Exhibit 1-B

  —      Form of Shelf Note

Exhibit 2

  —      Form of Request for Purchase

Exhibit 3

  —      Form of Confirmation of Acceptance

Exhibit 4.4(a)

  —      Form of Opinion of Special Virginia Counsel to the Company

Exhibit 4.4(b)

  —      Form of Opinion of General Counsel of the Company

Exhibit 4.4(c)

  —      Form of Opinion of Special Counsel to the Company

Exhibit 4.4(d)

  —      Form of Opinion of Special Counsel to the Purchasers

Schedule 5.4

  —      Subsidiaries of the Company and Ownership of Subsidiary Stock

Schedule 5.15

  —      Existing Indebtedness

Schedule 10.5

  —      Existing Liens



--------------------------------------------------------------------------------

ARCH CHEMICALS, INC.

$75,000,000 6.70% Series A Senior Notes due August 28, 2016

$150,000,000 Private Shelf Facility

August 28, 2009

To Each of the Purchasers Listed in

Schedule A Hereto (each a “Series A Purchaser”)

TO PRUDENTIAL INVESTMENT MANAGEMENT, INC. (“Prudential”)

TO EACH OTHER PRUDENTIAL AFFILIATE WHICH BECOMES

BOUND BY THIS AGREEMENT AS HEREINAFTER

PROVIDED (TOGETHER WITH THE SERIES A PURCHASERS, EACH,

a “Purchaser” and collectively, the “Purchasers”):

Ladies and Gentlemen:

Arch Chemicals, Inc., a Virginia corporation (the “Company”), agrees with
Prudential and each of the Purchasers as follows:

1. AUTHORIZATION OF NOTES.

1.1. Authorization of Issue of Series A Notes. The Company will authorize the
issue and sale of $75,000,000 aggregate principal amount of its 6.70% Series A
Senior Notes due August 28, 2016 (the “Series A Notes”, such term to include any
such notes issued in substitution therefor pursuant to Section 13). The Series A
Notes shall be substantially in the form set out in Exhibit 1-A.

1.2. Authorization of Issue of Shelf Notes. The Company may authorize the issue
of its additional senior promissory notes (the “Shelf Notes”, such term to
include any such notes issued in substitution thereof pursuant to Section 13) in
the aggregate principal amount of $75,000,000, to be dated the date of issue
thereof, to mature, in the case of each Shelf Note so issued, no more than ten
years after the date of original issuance thereof, to have an average life, in
the case of each Shelf Note so issued, of no more than seven years after the
date of original issuance thereof, to bear interest on the unpaid balance
thereof from the date thereof at the rate per annum specified in such Note, and
to have such other particular terms, as shall be set forth, in the case of each
Shelf Note so issued, in the Confirmation of Acceptance with respect to such
Note delivered pursuant to Section 2.2(e), to be substantially in the form of
Exhibit 1-B attached hereto.

1.3. Interpretation. Certain capitalized and other terms used in this Agreement
are defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement. The terms “Note” and “Notes” as used herein shall include each Series
A Note and each Shelf Note delivered pursuant to any provision of this Agreement
and each Note delivered in substitution or exchange for any such



--------------------------------------------------------------------------------

Note pursuant to any such provision. Notes which have (i) the same final
maturity, (ii) the same principal prepayment dates, (iii) the same principal
prepayment amounts (as a percentage of the original principal amount of each
Note), (iv) the same interest rate, (v) the same interest payment periods and
(vi) the same date of issuance (which, in the case of a Note issued in exchange
for another Note, shall be deemed for these purposes the date on which such
Note’s ultimate predecessor Note was issued), are herein called a “Series” of
Notes.

2. SALE AND PURCHASE OF NOTES.

2.1. Sale and Purchase of Series A Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Series A Purchaser and
each such Purchaser will purchase from the Company, at the Closing provided for
in Section 3.1, Series A Notes in the principal amount specified opposite such
Purchaser’s name in Schedule A at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non-performance of any obligation by any other Purchaser
hereunder.

2.2. Sale and Purchase of Shelf Notes.

(a) Facility. Prudential is willing to consider, in its sole discretion and
within limits which may be authorized for purchase by Prudential Affiliates from
time to time, the purchase of Shelf Notes pursuant to this Agreement. The
willingness of Prudential to consider such purchase of Shelf Notes is herein
called the “Facility”. At any time, the aggregate principal amount of Shelf
Notes stated in Section 1.2, minus the aggregate principal amount of Shelf Notes
purchased and sold pursuant to this Agreement prior to such time, minus the
aggregate principal amount of Accepted Notes (as hereinafter defined) which have
not yet been purchased and sold hereunder prior to such time, is herein called
the “Available Facility Amount” at such time. NOTWITHSTANDING THE WILLINGNESS OF
PRUDENTIAL TO CONSIDER PURCHASES OF SHELF NOTES BY PRUDENTIAL AFFILIATES, THIS
AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL
NOR ANY PRUDENTIAL AFFILIATE SHALL BE OBLIGATED TO MAKE OR ACCEPT OFFERS TO
PURCHASE SHELF NOTES, OR TO QUOTE RATES, SPREADS OR OTHER TERMS WITH RESPECT TO
SPECIFIC PURCHASES OF SHELF NOTES, AND THE FACILITY SHALL IN NO WAY BE CONSTRUED
AS A COMMITMENT BY PRUDENTIAL OR ANY PRUDENTIAL AFFILIATE.

(b) Issuance Period. Shelf Notes may be issued and sold pursuant to this
Agreement until the earlier of (i) the third anniversary of the date of this
Agreement (or if such anniversary date is not a Business Day, the Business Day
next preceding such anniversary) and (ii) the thirtieth day after Prudential
shall have given to the Company, or the Company shall have given to Prudential,
a written notice stating that it elects to terminate the issuance and sale of
Shelf Notes pursuant to this Agreement (or if such thirtieth day is not a
Business Day, the Business Day next preceding such thirtieth day). The period
during which Shelf Notes may be issued and sold pursuant to this Agreement is
herein called the “Issuance Period”.

 

-2-



--------------------------------------------------------------------------------

(c) Request for Purchase. The Company may from time to time during the Issuance
Period make requests for purchases of Shelf Notes (each such request being
herein called a “Request for Purchase”). Each Request for Purchase shall be made
to Prudential either electronically, by facsimile transmission or overnight
delivery service, and shall (i) specify the aggregate principal amount of Shelf
Notes covered thereby, which shall not be less than $5,000,000 and not be
greater than the Available Facility Amount at the time such Request for Purchase
is made, (ii) specify the principal amounts, final maturities (which shall be no
more than ten years from the date of issuance), average life (which shall be no
more than seven years from the date of issuance), principal prepayment dates and
amounts and interest payment periods (quarterly or semi-annually in arrears) of
the Shelf Notes covered thereby, (iii) specify the use of proceeds of such Shelf
Notes (which may not be used for funding a Hostile Tender Offer), (iv) specify
the proposed day for the closing of the purchase and sale of such Shelf Notes,
which shall be a Business Day during the Issuance Period not less than 10 days
and not more than 20 days after the making of such Request for Purchase,
(v) specify the number of the account and the name and address of the depository
institution to which the purchase prices of such Shelf Notes are to be
transferred on the Closing Day for such purchase and sale, (vi) certify that the
representations and warranties contained in Section 5 (as qualified by any
supplemental disclosure included in an exhibit to such Request for Purchase) are
true on and as of the date of such Request for Purchase and that there exists on
the date of such Request for Purchase no Event of Default or Default, and
(vii) be substantially in the form of Exhibit 2 attached hereto. Each Request
for Purchase shall be in writing signed by the Company and shall be deemed made
when received by Prudential.

(d) Rate Quotes. Not later than five Business Days after the Company shall have
given Prudential a Request for Purchase pursuant to Section 2.2(c), Prudential
may, but shall be under no obligation to, provide to the Company by telephone or
telecopier, in each case between 9:30 A.M. and 1:30 P.M. New York City local
time (or such later time as Prudential may elect) interest rate quotes for the
principal amounts, maturities, principal prepayment schedules, and interest
payment periods of Shelf Notes specified in such Request for Purchase (each such
interest rate quote provided in response to a Request for Purchase herein called
a “Quotation”). Each Quotation shall represent the interest rate per annum
payable on the outstanding principal balance of such Shelf Notes at which
Prudential or a Prudential Affiliate would be willing to purchase such Shelf
Notes at 100% of the principal amount thereof.

(e) Acceptance. Within the Acceptance Window, an Authorized Officer of the
Company may, subject to Section 2.2(f), elect to accept on behalf of the Company
a Quotation as to the aggregate principal amount of the Shelf Notes specified in
the related Request for Purchase, either by telephone or facsimile transmission
to Prudential (each such Shelf Note being herein called an “Accepted Note” and
such acceptance being herein called an “Acceptance”). The day the Company
notifies Prudential of an Acceptance with respect to any Accepted Notes is
herein called the “Acceptance Day” for such Accepted Notes. Any Quotation as to
which Prudential does not receive an Acceptance within the Acceptance Window
shall expire, and no purchase or sale of Shelf Notes hereunder shall be made
based on any such expired Quotation. Subject to Section 2.2(f)

 

-3-



--------------------------------------------------------------------------------

and the other terms and conditions hereof, the Company agrees to sell to a
Prudential Affiliate, and Prudential agrees to cause the purchase by a
Prudential Affiliate of, the Accepted Notes at 100% of the principal amount of
such Notes. As soon as practicable following the Acceptance Day, the Company,
Prudential and each Prudential Affiliate which is to purchase any such Accepted
Notes will execute a confirmation of such Acceptance substantially in the form
of Exhibit 3 attached hereto (herein called a “Confirmation of Acceptance”). If
the Company should fail to execute and return to Prudential within three
Business Days following the Company’s receipt thereof a Confirmation of
Acceptance with respect to any Accepted Notes, Prudential may at its election at
any time prior to Prudential’s receipt thereof cancel the closing with respect
to such Accepted Notes by so notifying the Company in writing.

(f) Market Disruption. Notwithstanding the provisions of Section 2.2(e), any
Quotation provided pursuant to Section 2.2(d) shall expire if, prior to the time
an Acceptance with respect to such Quotation shall have been notified to
Prudential in accordance with Section 2.2(e), in the case of any Shelf Notes,
the domestic market for U.S. Treasury securities or derivatives shall have
closed or there shall have occurred a general suspension, material limitation,
or significant disruption of trading in securities generally on the New York
Stock Exchange or in the domestic market for U.S. Treasury securities or
derivatives. No purchase or sale of Shelf Notes hereunder shall be made based on
such expired Quotation. If the Company thereafter notifies Prudential of the
Acceptance of any such Quotation, such Acceptance shall be ineffective for all
purposes of this Agreement, and Prudential shall promptly notify the Company
that the provisions of this Section 2.2(f) are applicable with respect to such
Acceptance.

(g) Fees.

(i) Delayed Delivery Fee. If the closing of the purchase and sale of any
Accepted Note is delayed for any reason beyond the original Closing Day for such
Accepted Note, the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note on the Cancellation Date or actual closing date of
such purchase and sale, an amount (herein called the “Delayed Delivery Fee”)
calculated as follows:

(BEY - MMY) X DTS/360 X PA

where “BEY” means Bond Equivalent Yield, i.e., the bond equivalent yield per
annum of such Accepted Note; “MMY” means Money Market Yield, i.e., the yield per
annum on a commercial paper investment of the highest quality selected by
Prudential on the date Prudential receives notice of the delay in the closing
for such Accepted Note having a maturity date or dates the same as, or closest
to, the Rescheduled Closing Day or Rescheduled Closing Days for such Accepted
Note (a new alternative investment being selected by Prudential each time such
closing is delayed); “DTS” means Days to Settlement, i.e., the number of actual
days elapsed from and including the original Closing Day with respect to such
Accepted Note (in the case of the first such payment with respect to such
Accepted Note) or from and including the date of the next preceding payment (in

 

-4-



--------------------------------------------------------------------------------

the case of any subsequent Delayed Delivery Fee payment with respect to such
Accepted Note) to but excluding the date of such payment; and “PA” means
Principal Amount, i.e., the principal amount of the Accepted Note for which such
calculation is being made.

In no case shall the Delayed Delivery Fee be less than zero. Nothing contained
herein shall obligate any Purchaser to purchase any Accepted Note on any day
other than the Closing Day for such Accepted Note, as the same may be
rescheduled from time to time in compliance with Section 3.3. If all conditions
to Closing set forth in Section 4 hereof have been satisfied on the original
Closing Day for any Accepted Notes (other than (x) Section 4.4(d) unless the
Company shall have failed to comply with any reasonable request of the
Purchasers or their special counsel to provide information necessary for the
Purchasers’ special counsel to deliver the opinion required by such clause
(d) and (y) Section 4.5 unless the Company shall have failed to comply with the
request of any Purchaser pursuant to the last sentence of such Section) and a
Purchaser fails to purchase such Accepted Notes, the Company shall have no
obligation to pay the Delayed Delivery Fee with respect to such Accepted Notes.

(ii) Cancellation Fee. If (1) the Company at any time notifies Prudential in
writing that the Company is canceling the closing of the purchase and sale of
any Accepted Note, (2) Prudential notifies the Company in writing under the
circumstances set forth in the last sentence of Section 2.2(e) or the
penultimate sentence of Section 3.3 that the closing of the purchase and sale of
such Accepted Note is to be canceled, or (3) the closing of the purchase and
sale of such Accepted Note is not consummated on or prior to the last day of the
Issuance Period (the date of any such notification, or the last day of the
Issuance Period, as the case may be, being herein called the “Cancellation
Date”), the Company will pay to each Purchaser which shall have agreed to
purchase such Accepted Note no later than one Business Day after the
Cancellation Date in immediately available funds an amount (the “Cancellation
Fee”) calculated as follows:

PI X PA

where “PI” means Price Increase, i.e., the quotient (expressed in decimals)
obtained by dividing (a) the excess, if any, of the ask price (as determined by
Prudential) of the Hedge Treasury Note(s) on the Cancellation Date over the bid
price (as determined by Prudential) of the Hedge Treasury Notes(s) on the
Acceptance Day for such Accepted Note by (b) such bid price; and “PA” has the
meaning ascribed to it in Section 2.2(g)(i). The foregoing bid and ask prices
shall be as reported on TradeWeb LLC, or if such information ceases to be
available on TradeWeb LLC, any publicly available source of such market data
selected by Prudential, and rounded to the second decimal place.

In no case shall the Cancellation Fee be less than zero. In the case of
Section 2.2(g)(ii)(3) only, the Company shall not be required to pay the
Cancellation Fee

 

-5-



--------------------------------------------------------------------------------

with respect to a cancellation of the closing of the purchase and sale of an
Accepted Note if all conditions to Closing set forth in Section 4 hereof have
been satisfied for such cancelled closing with respect to such Accepted Note
(other than (x) Section 4.4(d) unless the Company or any Subsidiary Guarantor
shall have failed to comply with any reasonable requests of the Purchasers or
their special counsel to provide information necessary for the Purchasers’
special counsel to deliver the opinion required by such clause (d),
(y) Section 4.5 unless the Company shall have failed to comply with the request
of any Purchaser pursuant to the last sentence of such Section and
(z) Section 4.6 if the Company’s failure to sell an Accepted Note results from
another Purchaser refusing to purchase or being unable to purchase an Accepted
Note for any reason specified in Section 4.5 unless the Company shall have
failed to comply with the request of any Purchaser pursuant to the last sentence
of such Section 4.5).

3. CLOSING.

3.1. Series A Closing. The sale and purchase of the Series A Notes to be
purchased by each Series A Purchaser shall occur at the offices of Bingham
McCutchen LLP, 399 Park Avenue, New York, New York, at 10:00 A.M., New York City
local time, at a closing (the “Series A Closing”) on August 28, 2009 or on such
other Business Day thereafter on or prior to August 31, 2009 as may be agreed
upon by the Company and the Series A Purchasers (the day of the Series A Closing
hereinafter referred to as the “Series A Closing Day”). At the Series A Closing
the Company will deliver to each Series A Purchaser the Series A Notes to be
purchased by such Purchaser in the form of a single Series A Note (or such
greater number of Series A Notes in denominations of at least $100,000 as such
Purchaser may request) dated the date of the Series A Closing and registered in
such Purchaser’s name (or in the name of its nominee), against delivery by such
Purchaser to the Company or its order of immediately available funds in the
amount of the purchase price therefor by wire transfer of immediately available
funds for the account of the Company to account number 323-265278 at JP Morgan
Chase Bank, N.A., New York, New York, ABA Routing Number: 021 000 021, for the
benefit of Arch Chemicals, Inc., Account Officer: Honor Mallon, telephone
number: 212-552-2469, fax number: 212-383-0696. If at the Series A Closing the
Company shall fail to tender such Series A Notes to any Series A Purchaser as
provided above in this Section 3.1, or any of the conditions specified in
Section 4 shall not have been fulfilled to such Purchaser’s satisfaction, such
Purchaser shall, at its election, be relieved of all further obligations under
this Agreement, without thereby waiving any rights such Purchaser may have by
reason of such failure or such nonfulfillment. The Series A Closing and each
Shelf Closing are hereafter sometimes each referred to as a “Closing”.

3.2. Facility Closings. Not later than 11:30 A.M. (New York City local time) on
the Closing Day for any Accepted Notes, the Company will deliver to each
Purchaser listed in the Confirmation of Acceptance relating thereto at the
offices of Prudential Capital Group, 1114 Avenue of the Americas, 30th Floor,
New York, NY 10036, Attention: Law Department or at such other place pursuant to
the directions of Prudential, the Accepted Notes to be purchased by such
Purchaser in the form of one or more Notes in authorized denominations as such
Purchaser may request for each Series of Accepted Notes to be purchased on the
Closing Day, dated the Closing Day and registered in such Purchaser’s name (or
in the name of its nominee), against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Company’s account
specified in the Request for Purchase of such Notes.

 

-6-



--------------------------------------------------------------------------------

3.3. Rescheduled Facility Closings. If the Company fails to tender to any
Purchaser the Accepted Notes to be purchased by such Purchaser on the scheduled
Closing Day for such Accepted Notes as provided above in Section 3.2, or any of
the conditions specified in Section 4 shall not have been fulfilled by the time
required on such scheduled Closing Day, the Company shall, prior to 1:00 P.M.,
New York City local time, on such scheduled Closing Day notify Prudential (which
notification shall be deemed received by each Purchaser) in writing whether
(i) such closing is to be rescheduled (such rescheduled date to be a Business
Day during the Issuance Period not less than one Business Day and not more than
10 Business Days after such scheduled Closing Day (the “Rescheduled Closing
Day”)) and certify to Prudential (which certification shall be for the benefit
of each Purchaser) that the Company reasonably believes that it will be able to
comply with the conditions set forth in Section 4 on such Rescheduled Closing
Day and that the Company will pay the Delayed Delivery Fee in accordance with
Section 2.2(g)(i) or (ii) such closing is to be canceled. In the event that the
Company shall fail to give such notice referred to in the second preceding
sentence, Prudential (on behalf of each Purchaser) may at its election, at any
time after 1:00 P.M., New York City local time, on such scheduled Closing Day,
notify the Company in writing that such closing is to be canceled.
Notwithstanding anything to the contrary appearing in this Agreement, the
Company may not elect to reschedule a closing with respect to any given Accepted
Notes on more than one occasion, unless Prudential shall have otherwise
consented in writing.

4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing for such Notes is subject to the fulfillment to such
Purchaser’s satisfaction, prior to or at such Closing, of the following
conditions:

4.1. Representations and Warranties.

The representations and warranties of the Company in this Agreement shall be
correct when made and at the time of the applicable Closing (except to the
extent of changes caused by the transactions herein contemplated).

4.2. Performance; No Default.

The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at such Closing and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14) no Default or Event of Default shall have occurred and be
continuing. With respect to the Series A Closing only, neither the Company nor
any Subsidiary shall have entered into any transaction since December 31, 2008
that would have been prohibited by Sections 10.1, 10.2 or 10.9 had such Sections
applied since such date.

 

-7-



--------------------------------------------------------------------------------

4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or an Assistant Secretary, dated the date of such
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes
and this Agreement.

4.4. Opinions of Counsel.

Such Purchaser shall have received opinions in form and substance satisfactory
to such Purchaser, dated the date of such Closing (a) from Hunton & Williams
LLP, special Virginia counsel to the Company, substantially in the form set
forth in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs its counsel to deliver such opinion to
the Purchasers), (b) from Sarah A. O’Connor, General Counsel of the Company,
substantially in the form set forth in Exhibit 4.4(b) and covering such other
matters incident to the transactions contemplated hereby as such Purchaser or
its counsel may reasonably request, (c) from Cravath, Swaine & Moore LLP,
special counsel to the Company, substantially in the form set forth in Exhibit
4.4(c) and covering such other matters incident to the transactions contemplated
hereby as such Purchaser or its counsel may reasonably request (and the Company
hereby instructs its counsel to deliver such opinion to the Purchasers), and
(d) from Bingham McCutchen LLP, the Purchasers’ special counsel in connection
with such transactions, substantially in the form set forth in Exhibit 4.4(d)
and covering such other matters incident to such transactions as such Purchaser
may reasonably request.

4.5. Purchase Permitted By Applicable Law, Etc.

On the date of such Closing such Purchaser’s purchase of Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.

4.6. Sale of Other Notes.

Contemporaneously with such Closing the Company shall sell to each other
Purchaser and each other Purchaser shall purchase the Notes to be purchased by
it at such Closing as specified in Schedule A (in the case of the Series A
Notes) or the applicable Confirmation of Acceptance (in the case of Shelf
Notes).

 

-8-



--------------------------------------------------------------------------------

4.7. Payment of Fees.

(a) Without limiting the provisions of Section 15.1, the Company shall have paid
to Prudential and each Purchaser on or before such Closing any reasonable fees
due pursuant to or in connection with this Agreement, including any Delayed
Delivery Fee due pursuant to Section 2.2(g)(i).

(b) Without limiting the provisions of Section 15.1, the Company shall have paid
on or before such Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to such Closing.

4.8. Private Placement Number.

A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for such Notes.

4.9. Changes in Corporate Structure.

Following the date of the most recent financial statements referred to in
Section 5.5, the Company shall not have changed its jurisdiction of
incorporation or organization, as applicable, and prior to the Series A Closing,
the Company shall not have been a party to any merger or consolidation or
succeeded to all or any substantial part of the liabilities of any other entity.

4.10. Funding Instructions.

With respect to the Series A Closing only, at least three Business Days prior to
the date of such Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
confirming the information specified in Section 3.1 including (a) the name and
address of the transferee bank, (b) such transferee bank’s ABA number and
(c) the account name and number into which the purchase price for the Notes is
to be deposited.

4.11. Proceedings and Documents.

All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, acting reasonably, and such Purchaser and its special counsel shall
have received all such counterpart originals or certified or other copies of
such documents as such Purchaser or such special counsel may reasonably request.

5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Purchasers and the holders of the Notes recognize and acknowledge that the
Company may supplement the following representations and warranties in this
Section 5,

 

-9-



--------------------------------------------------------------------------------

including the Schedules related thereto, pursuant to a Request for Purchase;
provided that no such supplement to any representation or warranty applicable to
any particular Closing Day shall change or otherwise modify or be deemed or
construed to change or otherwise modify any representation or warranty given on
any prior Closing Day or any determination of the falseness or inaccuracy
thereof pursuant to Section 11(e). The Company represents and warrants to each
Purchaser that:

5.1. Organization; Power and Authority.

The Company is a corporation duly organized, validly existing and, where legally
applicable, in good standing under the laws of its jurisdiction of
incorporation, and is duly qualified as a foreign corporation and is in good
standing in each jurisdiction in which such qualification is required by law,
other than those jurisdictions as to which the failure to be so qualified or in
good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The Company has the corporate power
and authority to own or hold under lease the properties it purports to own or
hold under lease, to transact the business it transacts and proposes to
transact, to execute and deliver this Agreement and the Notes and to perform the
provisions hereof and thereof.

5.2. Authorization, Etc.

This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof each Note will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

5.3. Disclosure.

This Agreement and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby (excluding information specifically identified
as being from a third party source which the Company has no reason to believe is
inaccurate) and the financial statements described in Section 5.5 (this
Agreement and such documents, certificates or other writings, and financial
statements delivered to each Purchaser prior to the applicable Closing Day being
referred to, collectively, as the “Disclosure Documents”), taken as a whole, do
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading in light
of the circumstances under which they were made; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. Except as disclosed in the Disclosure Documents, since
the end of the most recent fiscal year for which audited financial statements
have been furnished there has been no change in the financial condition,
operations, business or properties of the Company or any Subsidiary except
changes that individually or in the aggregate could not reasonably be expected
to have a Material Adverse Effect. There is no fact known to the Company that
would reasonably be expected to

 

-10-



--------------------------------------------------------------------------------

have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents. For the purposes of this Section 5.3, the Disclosure
Documents shall be deemed to include all filings made with, or furnished to, the
Securities and Exchange Commission by the Company pursuant to sections 13 or
15(d) of the Exchange Act, and the Company shall be deemed to have made delivery
of any such Disclosure Document if it shall have timely made such Disclosure
Document available on the Securities and Exchange Commission’s Electronic Data
Gathering Analysis, and Retrieval system, or its successor thereto (“EDGAR”).

5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates.

(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its Capital Stock outstanding owned by the Company and each other
Subsidiary or an Affiliate of the Company.

(b) All of the outstanding shares of Capital Stock of each Subsidiary have been
validly issued, are, where legally applicable, fully paid and nonassessable and
are owned by the Company, another Subsidiary or an Affiliate of the Company free
and clear of any Lien (except as otherwise disclosed in Schedule 5.4 or
permitted by Section 10.5).

(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where legally applicable: (i) is in good standing under
the laws of its jurisdiction of organization, (ii) is duly qualified as a
foreign corporation or other legal entity and (iii) is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority, in all material respects, to own or hold under lease the
properties it purports to own or hold under lease and to transact the business
it transacts and proposes to transact.

(d) No Material Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4 and limitations imposed by corporate law or
other statutes) restricting the ability of such Subsidiary to pay dividends out
of profits or make any other similar distributions of profits to the Company or
any of its Subsidiaries that owns outstanding shares of capital stock or similar
equity interests of such Subsidiary.

5.5. Financial Statements; Material Liabilities.

The Company has delivered to each Purchaser of the Series A Notes and any
Accepted Notes the following financial statements identified by a principal
financial officer of the Company: (a) a consolidated balance sheet of the
Company and its Subsidiaries as at December 31 in each of the three fiscal years
of the Company most recently completed prior to the date as of which this
representation is made or repeated to such Purchaser (other than fiscal years
completed within 90 days prior to such date for which audited financial
statements have not been

 

-11-



--------------------------------------------------------------------------------

released) and consolidated statements of income, cash flows and shareholders’
equity of the Company and its Subsidiaries for each such year, all reported on
by KPMG LLP or any other nationally recognized independent registered public
accounting firm and (ii) a consolidated balance sheet of the Company and its
Subsidiaries as at the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released), consolidated statements of income
and cash flows for the periods from the beginning of the fiscal years in which
such quarterly periods are included to the end of such quarterly periods, a
consolidated statement of income for such quarterly period, and consolidated
balance sheets, statements of income and cash flows for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, prepared by the Company. All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates thereof and the consolidated results of
their operations and cash flows for the respective periods indicated and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments). The
Company and its Subsidiaries do not have any Material liabilities that are not
disclosed on such financial statements or otherwise disclosed in the Disclosure
Documents. Delivery within the time periods specified above of the Company’s
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as applicable, each
prepared in accordance with the requirements therefor and filed with the
Securities and Exchange Commission shall be deemed to satisfy the requirements
of this Section 5.5; provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K or Form 10-Q, as applicable, if it shall
have timely made such document available on the Securities and Exchange
Commission’s EDGAR system, or its successor thereto.

5.6. Compliance with Laws, Other Instruments, Etc.

The execution, delivery and performance by the Company of this Agreement and the
Notes will not (a) contravene, result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, or any other
agreement or instrument to which the Company or any Subsidiary is bound or by
which the Company or any Subsidiary or any of their respective properties may be
bound or affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary, except for
any such contravention, breach, default, creation of a Lien, conflict or
violation described in any of clauses (a), (b) and (c) above which, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

-12-



--------------------------------------------------------------------------------

5.7. Governmental Authorizations, Etc.

No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required in connection with the execution,
delivery or performance by the Company of this Agreement or the Notes.

5.8. Litigation; Observance of Agreements, Statutes and Orders.

(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

(b) Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including, without limitation, Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

5.9. Taxes.

The Company and its Subsidiaries have filed all tax returns that are required to
have been filed in any jurisdiction, and have paid all taxes shown to be due and
payable on such returns and all other taxes and assessments levied upon them or
their properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (i) the amount of which is not individually
or in the aggregate Material or (ii) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or a Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP. The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect. The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of Federal, state or other taxes for
all fiscal periods are adequate in accordance with GAAP. The Federal income tax
liabilities of the Company and its Subsidiaries have been finally determined (by
reason of the statute of limitations having run) for all fiscal years ended
December 31, 2004, except to the extent of net operating losses and credits
generated and carried forward for these years.

5.10. Title to Property; Leases.

The Company and its Subsidiaries have good and sufficient title to their
respective properties that are Material, including all such Material properties
reflected in the most recent audited balance sheet referred to in Section 5.5 or
purported to have been acquired by the Company or any Subsidiary after said date
(except as sold or otherwise disposed of in the ordinary course of business), in
each case free and clear of Liens prohibited by this Agreement. All leases that
are Material are valid and subsisting and are in full force and effect in all
material respects.

 

-13-



--------------------------------------------------------------------------------

5.11. Licenses, Permits, Etc.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, proprietary software, service
marks, trademarks and trade names, or rights thereto, without known conflict
with the rights of others.

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, to the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, to the best knowledge of the Company, there is no violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.

5.12. Compliance with ERISA.

(a) The Company and each ERISA Affiliate have operated and administered each
Plan in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and could not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to section 401(a)(29) or 412 of the Code or section
4068 of ERISA, other than such liabilities or Liens as would not be individually
or in the aggregate Material.

(b) The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan by an amount that could reasonably be expected to result in a
Material Adverse Effect, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans by an amount that could
reasonably be expected to result in a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

(c) The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

(d) The expected post-retirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by section 4980B of
the Code) of the Company and its Subsidiaries is not Material or has otherwise
been disclosed in the most recent audited financial statements of the Company
and its Subsidiaries.

(e) The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to each Purchaser in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.

5.13. Private Offering by the Company.

Prior to the date hereof, neither the Company nor anyone acting on its behalf
has offered the Notes or any similar securities for sale to, or solicited any
offer to buy any of the same from, or otherwise approached or negotiated in
respect thereof with, any person other than the Purchasers and other
Institutional Investors, each of which has been offered the Notes at a private
sale for investment. Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Notes to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.

5.14. Use of Proceeds; Margin Regulations.

The Company will apply the proceeds of the sale of the Series A Notes to
refinance existing Indebtedness and for general corporate purposes and will
apply the proceeds of the sale of the Shelf Notes as set forth in the applicable
Request for Purchase. None of the proceeds of the sale of any Notes will be used
to finance a Hostile Tender Offer. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 5% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 5% of the
value of such assets. As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.

 

-15-



--------------------------------------------------------------------------------

5.15. Existing Indebtedness; Future Liens.

(a) Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries (other than Indebtedness which
does not exceed $5,000,000 in the aggregate and any surety, guaranty or other
similar arrangements entered into in the ordinary course of business and not in
respect of any borrowed money Indebtedness) as of June 30, 2009 (including a
description of the obligors and obligees, principal amount outstanding and
collateral therefor, if any, and Guaranty thereof, if any) since which date
there has been no Material change in the amounts, interest rates, sinking funds,
installment payments or maturities of such Indebtedness of the Company or its
Subsidiaries. Neither the Company nor any Subsidiary is in default and no waiver
of default is currently in effect, in the payment of any principal or interest
on any Indebtedness of the Company or such Subsidiary in an unpaid amount in
excess of $1,000,000 in each instance or $5,000,000 in the aggregate, and no
event or condition exists with respect to any Indebtedness of the Company or any
Subsidiary in an unpaid amount in excess of $1,000,000 in each instance or
$5,000,000 in the aggregate, that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, neither the Company nor any Material
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.5.

5.16. Foreign Assets Control Regulations, Etc.

(a) Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.

(b) Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) knowingly engages in any dealings or transactions with any such Person. The
Company and its Subsidiaries are in compliance, in all material respects, with
the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.

 

-16-



--------------------------------------------------------------------------------

5.17. Status under Certain Statutes.

Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the ICC Termination Act of 1995, as
amended, or the Federal Power Act, as amended.

5.18. Environmental Matters.

(a) Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect.

(b) Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of a violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as could not
reasonably be expected to result in a Material Adverse Effect.

(c) Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.

5.19. Ranking of Obligations.

The Company’s payment obligations under this Agreement and the Notes will, upon
issuance of the Notes, rank at least pari passu, without preference or priority,
with all other unsecured and unsubordinated Indebtedness of the Company.

6. REPRESENTATIONS OF THE PURCHASERS.

6.1. Purchase for Investment.

Each Purchaser severally represents that it is purchasing the Notes purchased by
it hereunder for its own account or for one or more separate accounts maintained
by such Purchaser or for the account of one or more pension or trust funds and
not as a nominee or agent for any other Person and not with a view to the
distribution or public offering thereof, provided that the disposition of such
Purchaser’s or their property shall at all times be within such Purchaser’s or
their control. Each Purchaser understands that the Notes have not been
registered

 

-17-



--------------------------------------------------------------------------------

under the Securities Act and may be resold only if registered pursuant to the
provisions of the Securities Act or if an exemption from registration is
available, except under circumstances where neither such registration nor such
an exemption is required by law, and that the Company is not required to
register the Notes.

6.2. Source of Funds.

Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by it hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied,

 

-18-



--------------------------------------------------------------------------------

neither the QPAM nor a person controlling or controlled by the QPAM (applying
the definition of “control” in Section V(e) of the QPAM Exemption) owns a 5% or
more interest in the Company and (i) the identity of such QPAM and (ii) the
names of all employee benefit plans whose assets are included in such investment
fund have been disclosed to the Company in writing pursuant to this clause (d);
or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of Section
IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset manager”
or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.

7. INFORMATION AS TO COMPANY.

7.1. Financial and Business Information.

The Company shall deliver to Prudential and each holder of Notes that is an
Institutional Investor:

(a) Quarterly Statements — promptly after the same are available and in any
event within 45 days after the end of each quarterly fiscal period in each
fiscal year of the Company (other than the last quarterly fiscal period of each
such fiscal year), copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and

(ii) consolidated statements of income and cash flows of the Company and its
Subsidiaries, in the case of the first fiscal quarter, for such quarter, and in
the case of the second and third quarters, for the portion of the fiscal year
ending with such quarter,

 

-19-



--------------------------------------------------------------------------------

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all in reasonable detail, prepared in accordance with
GAAP applicable to quarterly financial statements generally, and certified by a
Senior Financial Officer as fairly presenting, in all material respects, the
financial position of the companies being reported on and their results of
operations and cash flows, subject to changes resulting from year-end
adjustments; provided, however, that delivery within the time period specified
above of copies of the Company’s Quarterly Report on Form 10-Q prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to satisfy the requirements of this
Section 7.1(a); provided, further, that the Company shall be deemed to have made
such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on the Securities and Exchange Commission’s EDGAR system, or its
successor thereto.

(b) Annual Statements — promptly after the same are available and in any event
within 90 days after the end of each fiscal year of the Company, copies of

(i) a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and

(ii) consolidated statements of income, changes in shareholders’ equity and
comprehensive income and cash flows of the Company and its Subsidiaries for such
year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied

(A) by an opinion thereon of an independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit), which opinion shall state that such financial statements present fairly,
in all material respects, the financial position of the companies being reported
upon and their results of operations and cash flows and have been prepared in
conformity with GAAP, and that the examination of such accounting firm in
connection with such financial statements has been made in accordance with the
standards of the Public Company Accounting Oversight Board (“PCAOB”), or the
applicable auditing standards should the PCAOB standards be superseded, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and provided that the delivery within the time period specified above of the
Company’s Annual Report on Form 10-K for such fiscal year prepared in accordance
with the requirements therefor and filed with the Securities and Exchange
Commission shall be deemed to satisfy the requirements of this Section 7.1(b);
provided, further, that the Company shall be deemed to have made such delivery
of such Form 10-K if it shall have timely made such Form 10-K available on the
Securities and Exchange Commission’s EDGAR system, or its successor thereto; and

 

-20-



--------------------------------------------------------------------------------

(B) by a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default or Event of Default
(which certificate may be limited to the extent required by accounting rules or
guidelines).

(c) SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, circular, notice or proxy statement or
similar document sent by the Company or any Subsidiary to its public securities
holders generally, and (ii) each regular or periodic report, each registration
statement (without exhibits except as expressly requested by such holder and
other than those on Form S-8), and each prospectus and all amendments thereto
filed with, or furnished to, the Securities and Exchange Commission or any
similar Governmental Authority or securities exchange by the Company or any
Subsidiary; provided, however, the Company shall be deemed to have made delivery
of any document required by this Section 7.1(c) if it shall have timely made
such document available on the Securities and Exchange Commission’s EDGAR
system, or its successor thereto.

(d) Notice of Default or Event of Default — promptly and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

(e) Employee Benefit Matters — promptly and in any event within five days after
a Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:

(i) an ERISA Event; or

(ii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to have a Material Adverse Effect;

(f) Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Governmental Authority relating to any order, ruling, statute or other
law or regulation that would reasonably be expected to have a Material Adverse
Effect;

 

-21-



--------------------------------------------------------------------------------

(g) Certain Notices — upon the occurrence of one or more of the following, to
the extent that any of the following, if adversely determined, could reasonably
be expected to result in liability of the Company or any of its Subsidiaries in
excess of $7,500,000 or a fine or penalty in excess of $2,500,000: (i) written
notice, claim or request for information to the effect that the Company or any
of its Subsidiaries is or may be liable in any material respect to any Person as
a result of the presence of or the Release or substantial threat of a material
Release of any Hazardous Materials into the environment; (ii) written notice
that the Company or any of its Subsidiaries is subject to investigation by any
Governmental Authority evaluating whether any remedial action is needed to
respond to the presence or to the Release or substantial threat of a material
Release of any Hazardous Materials into the environment; (iii) written notice
that any property, whether owned or leased by, or operated on behalf of, the
Company or any of its Subsidiaries is subject to a material Environmental Lien;
(iv) written notice of violation to the Company or any of its Subsidiaries of
any Environmental Laws or Environmental Permits; or (v) commencement or written
threat of any judicial or administrative proceeding alleging a violation of any
Environmental Laws or Environmental Permits;

(h) Environmental Reports — upon written request by the Required Holders, a
report providing an update of the status of each environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
required pursuant to clause (g) above and any other environmental, health and
safety compliance obligation, remedial obligation or liability that could
reasonably be expected to have a Material Adverse Effect (all such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or remedial action and the Company’s or such Subsidiary’s response
thereto); and

(i) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes.

7.2. Officer’s Certificate.

Each set of financial statements delivered to Prudential or a holder of Notes
pursuant to Section 7.1(a) or Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth:

(a) Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.5(f), 10.6, 10.8, 10.9, 10.10 and 10.12 and any Most
Favored Provision during the quarterly or annual period covered by the
statements then being furnished (including with respect to each such Section,
where applicable, the calculations of the maximum or minimum amount, ratio or
percentage, as the case may be, permissible under the terms of such Sections,
and the calculation of the amount, ratio or percentage then in existence); and

 

-22-



--------------------------------------------------------------------------------

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the end of such quarterly or
annual period and that such review shall not have disclosed the existence during
such period of any condition or event that constitutes a Default or an Event of
Default and that to the knowledge of such Senior Financial Officer, no such
condition exists at the date of such certificate or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.

7.3. Visitation.

The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company to visit and inspect any of the offices or properties of the Company
or any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

8. PAYMENT AND PREPAYMENT OF THE NOTES.

8.1. Required Prepayments; Maturity.

(a) Series A Notes. As provided therein, the entire unpaid principal balance of
the Series A Notes shall be due and payable on the stated maturity date thereof.

(b) Shelf Notes. Each Series of Shelf Notes shall be subject to required
prepayments, if any, set forth in the Notes of such Series, provided that upon
any partial prepayment of the Shelf Notes of any Series pursuant to Section 8.2,
the principal amount of each required prepayment of the Shelf Notes of such
Series becoming due under this

 

-23-



--------------------------------------------------------------------------------

Section 8.1(b) on and after the date of such prepayment shall be reduced in the
same proportion as the aggregate unpaid principal amount of the Shelf Notes of
such Series is reduced as a result of such prepayment.

8.2. Optional Prepayments with Make-Whole Amount.

The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, any Series of Notes, in an amount
not less than $1,000,000 (and in an integral multiple of $100,000) of the
aggregate principal amount of such Series of Notes then outstanding in the case
of a partial prepayment, at 100% of the principal amount so prepaid, and the
Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of the Series of Notes to be
prepaid written notice of each optional prepayment under this Section 8.2 not
less than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of the Series of Notes to be prepaid on
such date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of the Series of Notes to be prepaid a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.

8.3. Allocation of Partial Prepayments.

In the case of each partial prepayment of the Notes of any Series pursuant to
Section 8.2, the principal amount of the Notes of such Series to be prepaid
shall be allocated among all of the Notes of such Series at the time outstanding
in proportion, as nearly as practicable, to the respective unpaid principal
amounts thereof not theretofore called for prepayment.

8.4. Maturity; Surrender, Etc.

In the case of each prepayment of Notes of any Series pursuant to this
Section 8, the principal amount of each Note to be prepaid shall mature and
become due and payable on the date fixed for such prepayment (which shall be a
Business Day), together with interest on such principal amount accrued to such
date and the applicable Make-Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make-Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.

8.5. Purchase of Notes.

The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Notes except upon the payment

 

-24-



--------------------------------------------------------------------------------

or prepayment of the Notes in accordance with the terms of this Agreement and
the Notes. The Company will promptly cancel all Notes acquired by it or any
Affiliate pursuant to any payment or prepayment of Notes pursuant to any
provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

8.6. Make-Whole Amount.

The term “Make-Whole Amount” means, with respect to any Note, an amount equal to
the excess, if any, of the Discounted Value of the Remaining Scheduled Payments
with respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Sections 8.2 or has become or is declared to
be immediately due and payable pursuant to Section 12.1.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by (i) the yields reported as of 10:00
A.M. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (ii) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date with respect to such
Called Principal, in Federal Reserve Statistical Release H.15 (or any comparable
successor publication) for actively traded U.S. Treasury securities having a
constant maturity equal to the Remaining Average Life of such Called Principal
as of such Settlement Date. In the case of each determination under clause
(i) or clause (ii), as the case may be, of the preceding paragraph, such implied
yield will be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between (1) the applicable U.S. Treasury
security with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury security with the maturity closest to
and less than such Remaining Average Life. The Reinvestment Yield will be
rounded to that number of decimals as appears in the coupon for the applicable
Note.

 

-25-



--------------------------------------------------------------------------------

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(i) such Called Principal into (ii) the sum of the products obtained by
multiplying (a) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (b) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

8.7. Prepayment Upon Change in Control.

(a) Notice of Change in Control; Offer to Prepay if Change in Control has
Occurred. The Company will, within five (5) Business Days after any Responsible
Officer has knowledge of the occurrence of any Change in Control, give written
notice of such Change in Control to each holder of Notes. If a Change in Control
has occurred, such notice shall contain and constitute an offer to prepay Notes
as described in clause (b) of this Section 8.7 and shall be accompanied by the
certificate described in clause (e) of this Section 8.7.

(b) Offer to Prepay; Time for Payment. The offer to prepay Notes contemplated by
clause (a) of this Section 8.7 shall be an offer to prepay, in accordance with
and subject to this Section 8.7, all, but not less than all, of the Notes held
by each holder (in the case of this Section 8.7 only, “holder” in respect of any
Note registered in the name of a nominee for a disclosed beneficial owner shall
mean such beneficial owner) on a date specified in such offer (the “Proposed
Prepayment Date”). The Proposed Prepayment Date shall not be less than thirty
(30) days and not more than sixty (60) days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the forty-fifth (45th) day after the date of such
offer).

(c) Acceptance; Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company at least ten (10) calendar days prior to the Proposed
Prepayment Date. A failure by a holder of Notes to respond to an offer to prepay
made pursuant to this Section 8.7, or to accept an offer as to all of the Notes
held by the holder, within such time period, shall be deemed to constitute a
rejection of such offer by such holder.

 

-26-



--------------------------------------------------------------------------------

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes together with
interest on such Notes accrued to the date of prepayment, but without payment of
the Make-Whole Amount or any premium. The prepayment shall be made on the
Proposed Prepayment Date.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date, (ii) that such offer is made pursuant to this
Section 8.7, (iii) that the entire principal amount of each Note is offered to
be prepaid without any Make-Whole Amount, (iv) the interest that would be due on
each Note offered to be prepaid, accrued to the Proposed Prepayment Date,
(v) that the conditions of this Section 8.7 required to be fulfilled prior to
the giving of such notice have been fulfilled and (vi) in reasonable detail, the
nature and date or proposed date of the Change in Control.

8.8. Prepayment in Connection with an Asset Disposition.

(a) Notice and Offer. In the event any Debt Prepayment Application is to be used
at the election of the Company to make an offer (a “Disposition Prepayment
Offer”) to prepay Notes pursuant to Section 10.9(f) of this Agreement (a “Debt
Prepayment Transfer”), the Company will give written notice of such Debt
Prepayment Transfer to each holder of Notes. Such written notice shall contain,
and such written notice shall constitute, an irrevocable offer to prepay, at the
election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Proceeds in respect of such Debt
Prepayment Transfer on a date specified in such notice (the “Disposition
Prepayment Date”) that is not less than thirty (30) days and not more than sixty
(60) days after the date of such notice, together with interest on the amount to
be so prepaid accrued to the Disposition Prepayment Date. If the Disposition
Prepayment Date shall not be specified in such notice, the Disposition
Prepayment Date shall be the forty-fifth (45th) day after the date of such
notice.

(b) Acceptance and Payment. To accept such Disposition Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than twenty (20) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
twenty (20) days after the date of such written notice shall be deemed to
constitute a rejection of the Disposition Prepayment Offer. If so accepted by
any holder of a Note, such offered prepayment (equal to such holder’s Ratable
Portion of the Net Proceeds in respect of such Debt Prepayment Transfer) shall
be due and payable on the Disposition Prepayment Date. Such offered prepayment
shall be made at 100% of the principal amount of such Notes being so prepaid,
together with interest on such principal amount then being prepaid accrued to
the Disposition Prepayment Date determined as of the date of such prepayment.
The prepayment shall be made on the Disposition Prepayment Date.

 

-27-



--------------------------------------------------------------------------------

(c) Other Terms. Each offer to prepay the Notes pursuant to this Section 8.8
shall be accompanied by a certificate, executed by a Senior Financial Officer of
the Company and dated the date of such offer, specifying (i) the Disposition
Prepayment Date, (ii) the Net Proceeds in respect of the applicable Debt
Prepayment Transfer, (iii) that such offer is being made pursuant to this
Section 8.8 and Section 10.9 of this Agreement, (iv) the principal amount of
each Note offered to be prepaid, (v) the interest that would be due on each Note
offered to be prepaid, accrued to the Disposition Prepayment Date and (vi) in
reasonable detail, the nature of the Disposition giving rise to such Debt
Prepayment Transfer and certifying that no Default or Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.

9. AFFIRMATIVE COVENANTS.

The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:

9.1. Compliance with Law.

Without limiting Section 10.4, the Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.2. Insurance.

The Company will, and will cause each of its Subsidiaries to, maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.

9.3. Maintenance of Properties.

The Company will, and will cause each of its Subsidiaries to, maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

-28-



--------------------------------------------------------------------------------

9.4. Payment of Taxes and Claims.

The Company will, and will cause each of its Subsidiaries to, file all tax
returns required to be filed in any jurisdiction and to pay and discharge all
taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges or levies imposed on them or any of their
properties, assets, income or franchises, to the extent the same have become due
and payable and before they have become delinquent and all claims for which sums
have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary, provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge or levy if (i) the
amount, applicability or validity of which is currently being contested in good
faith by appropriate proceedings, and with respect to which the Company or a
Subsidiary, as the case may be, has established adequate reserves in accordance
with GAAP on the books of the Company or such Subsidiary or (ii) the nonpayment
of all such taxes, assessments, charges and levies in the aggregate could not
reasonably be expected to have a Material Adverse Effect.

9.5. Corporate Existence, Etc.

Subject to Section 10.2, the Company will at all times preserve and keep in full
force and effect its corporate existence. Subject to Sections 10.2 and 10.9, the
Company will at all times preserve and keep in full force and effect the
corporate existence of each of its Subsidiaries (unless merged into the Company
or a Wholly-Owned Subsidiary) and all rights and franchises of the Company and
its Subsidiaries unless, in the good faith judgment of the Company, the
termination of or failure to preserve and keep in full force and effect such
corporate existence, right or franchise could not, individually or in the
aggregate, have a Material Adverse Effect.

9.6. Books and Records.

The Company will, and will cause each of its Subsidiaries to, maintain proper
books of record and account in conformity with GAAP and all applicable
requirements of any Governmental Authority having legal or regulatory
jurisdiction over the Company or such Subsidiary, as the case may be.

9.7. Additional Financial Covenants.

If at any time after the date of this Agreement any Major Credit Facility that
is outstanding on the date of this Agreement is amended or modified or a Major
Credit Facility is entered into after the date of this Agreement that, in either
case, shall include, or shall be amended or otherwise modified to include, any
Financial Covenant that is not provided for in this Agreement, or is more
favorable to the Major Credit Facility Lenders or is more restrictive on the
Company (the “Most Favored Provision”) than the Financial Covenants provided for
in this Agreement, then the Company shall provide written notice of such fact to
each holder of Notes within five (5) Business Days thereof. Thereupon, unless
waived in writing by the Required Holders within ten (10) Business Days of each
holder’s receipt of such notice, such Most Favored Provision shall be deemed
incorporated by reference into this Agreement, mutatis mutandis (with such
modifications thereof as may be necessary to give the holders of Notes
substantially the same benefits and protections afforded the Major Credit
Facility Lenders under

 

-29-



--------------------------------------------------------------------------------

such Major Credit Facility), as if set forth fully herein and, notwithstanding
Section 17.1, without any further action on the part of the Company or any other
Person being required. Notwithstanding the foregoing, the Company agrees to
enter into such documentation as the Required Holders may reasonably request to
evidence the amendments provided for in this Section 9.7. At such time as a
Major Credit Facility has been terminated, all commitments thereunder cancelled
and all liabilities existing thereunder paid in full (other than unasserted
contingent liabilities and obligations), any Most Favored Provision set forth in
such Major Credit Facility that has been incorporated and/or amended into this
Agreement, as applicable, pursuant to this Section 9.7 shall automatically
terminate without any further action on the part of the Company or any other
Person being required; provided that, at any time a Default or Event of Default
has occurred and is continuing, the incorporation and/or amendment of such Most
Favored Provision into this Agreement shall not terminate unless the Required
Holders shall have consented to such termination in writing, which written
consent shall not be unreasonably withheld or delayed. At such time as any Most
Favored Provision is amended (whether or not such amendment is more favorable to
the Major Credit Facility Lenders or is more restrictive on the Company),
removed or terminated under an existing Major Credit Facility, such Most Favored
Provision set forth in such Major Credit Facility that has been incorporated
and/or amended into this Agreement pursuant to this Section 9.7 shall
automatically be amended, removed or terminated herefrom accordingly without any
further action on the part of the Company or any other Person being required;
provided that, at any time a Default or Event of Default has occurred and is
continuing, such Most Favored Provision shall not be amended, removed or
terminated in this Agreement unless the Required Holders shall have consented to
such amendment, removal or termination in writing, which written consent shall
not be unreasonably withheld or delayed.

Notwithstanding the foregoing and for the avoidance of doubt, none of the
Financial Covenants expressly set forth in this Agreement on the date hereof, or
the defined terms used therein (in each case as modified from time to time
pursuant to the terms of Section 17 hereof) shall be deemed terminated, amended,
waived or otherwise modified as a result of the addition, termination,
amendment, waiver or other modification of any Most Favored Provision.

10. NEGATIVE COVENANTS.

The Company covenants that during the Issuance Period and so long thereafter as
any of the Notes are outstanding:

10.1. Transactions with Affiliates.

The Company will not and will not permit any Subsidiary to enter into directly
or indirectly any transaction or group of related transactions (including,
without limitation, the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Subsidiary), except (i) any Restricted Payment permitted by
Section 10.8, (ii) compensation (including bonuses), other benefits (including
retirement, health, stock option and other incentive or benefit plans) and
indemnification and insurance arrangements for any employee, officer or director
of the Company or any Affiliate in the ordinary course of business and (iii) any
transaction or group of related transactions in the ordinary course and pursuant
to the reasonable requirements of the Company’s or such

 

-30-



--------------------------------------------------------------------------------

Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Subsidiary than would be obtainable in a comparable
arm’s-length transaction with a Person not an Affiliate.

10.2. Fundamental Changes.

The Company will not, and will not permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of any of its Subsidiaries (in
each case, whether now owned or hereafter acquired), or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into
the Company in a transaction in which the Company is the surviving corporation,
(ii) any Person other than the Company may merge into any Subsidiary in a
transaction in which the surviving entity is a Subsidiary, (iii) any Subsidiary
may sell, transfer, lease or otherwise dispose of its assets to the Company or
to another Subsidiary, and the Company may sell, transfer, lease or otherwise
dispose of its assets to any Subsidiary, (iv) Dispositions otherwise permitted
by Section 10.9 shall be permitted, and (v) any Subsidiary may liquidate or
dissolve if the Company determines in good faith that such liquidation or
dissolution is in the best interests of the Company and is not materially
disadvantageous to the holders of the Notes.

10.3. Lines of Business.

The Company will not engage in any business, if, as a result, when taken as a
whole, the general nature of the business of the Company and its Subsidiaries
would be substantially changed from the general nature of the business of the
Company and its Subsidiaries on the date of this Agreement.

10.4. Terrorism Sanctions Regulations.

The Company will not and will not permit any Subsidiary to (a) become a Person
described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Section 1 of the
Anti-Terrorism Order or (b) knowingly engage in any dealings or transactions
with any such Person.

10.5. Liens.

The Company will not, and will not permit any Subsidiary to, create, incur,
assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary set forth
in Schedule 10.5; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

-31-



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (ii) the
Indebtedness secured thereby does not exceed 80% of the cost of acquiring,
constructing or improving such fixed or capital assets, and (iii) such security
interests shall not apply to any other property or assets of the Company or any
Subsidiary;

(e) Liens on Accounts Receivable of the Company or any Subsidiary and other
assets of any Receivables Subsidiary, in each case arising in connection with
any Permitted Accounts Receivable Securitization; and

(f) Liens securing other Indebtedness of the Company and its Subsidiaries not
expressly permitted by clauses (a) through (e) above; provided that the
aggregate amount of Indebtedness secured by Liens permitted by this clause
(f) does not at any time exceed the amount of Priority Debt to the extent
permitted under Section 10.6.

10.6. Priority Debt.

The Company will not at any time permit Priority Debt to exceed 20% of
Consolidated Net Worth at such time.

10.7. Swap Agreements.

The Company will not, and will not permit any of its Subsidiaries to, enter into
any Swap Agreement, other than Swap Agreements entered into in the ordinary
course of business to hedge or mitigate risks to which the Company or any
Subsidiary is exposed in the conduct of its business or the management of its
liabilities.

10.8. Restricted Payments.

The Company will not, and will not permit any of its Subsidiaries to, declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment;
provided that the Company and its Subsidiaries may make any Restricted Payment
which, together with all other Restricted

 

-32-



--------------------------------------------------------------------------------

Payments made by all Persons pursuant to this proviso since June 30, 2009 would
not exceed the sum of (x) $88,100,000 plus (y) 50% of the cumulative
Consolidated Adjusted Net Income of the Company for the period (taken as one
accounting period) since June 30, 2009 through the last day of the fiscal
quarter for which financial statements have been delivered pursuant to
Section 7.1(a) or (b), and provided further that (i) the Company may declare and
pay dividends with respect to its Capital Stock payable solely in additional
shares of Capital Stock, (ii) Subsidiaries may declare and pay dividends and may
make distributions ratably with respect to their Capital Stock, and (iii) the
Company may make Restricted Payments pursuant to and in accordance with stock
option plans or other benefit plans for directors, management or employees of
the Company and its Subsidiaries and stock option plans for employees or former
employees of Olin in connection with the Spin Off.

10.9. Disposition of Property.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly dispose of any of its property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 10.2;

(d) the sale or issuance of any Subsidiary’s Capital Stock to the Company or any
Subsidiary;

(e) sales of Accounts Receivable pursuant to a Permitted Accounts Receivable
Securitization; and

(f) any other Dispositions by such Persons of property for cash or cash
equivalents or other readily marketable publicly traded securities at not less
than its fair market value, or for other property of an equal or greater value
than the property Disposed of (including, without limitation, joint venture
interests, seller’s notes or other securities) as determined in good faith by
the board of directors of the Company or a duly authorized committee thereof at
the time of such Disposition so long as the aggregate book value of the assets
being Disposed of at such time when added to the book value of all other assets
of the Company and its Subsidiaries Disposed of during the period of 365 days
ending on the date of such Disposition shall not exceed 10% of the book value of
Consolidated Total Assets, determined as of the end of the fiscal quarter
immediately preceding such Disposition; provided that if the Net Proceeds from
any Disposition are applied to a Debt Prepayment Application or a Property
Reinvestment Application within 365 days after such Disposition, then such
Disposition, only for the purpose of determining compliance with this subsection
(f) as of any date, shall be deemed not to be a Disposition as of the date of
such application of such Net Proceeds.

 

-33-



--------------------------------------------------------------------------------

10.10. Sales and Leasebacks.

The Company will not, and will not permit any of its Subsidiaries to, enter into
any arrangement providing for the leasing to the Company or any of its
Subsidiaries of real or personal property that has been or is to be (a) sold or
transferred by the Company or any of its Subsidiaries or (b) constructed or
acquired by a third party in anticipation of a program of leasing to the
Company, or any of its Subsidiaries (any such transaction, a “Sale-Leaseback”);
provided that Sale-Leasebacks by all such Persons of property having a fair
market value not to exceed $50,000,000 in the aggregate since the date hereof
shall be permitted.

10.11. Changes in Fiscal Periods.

The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly permit the fiscal year of the Company to end on a day other than
December 31.

10.12. Financial Covenants.

(a) Consolidated Leverage Ratio. The Company will not permit the Consolidated
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Company to exceed 3.5:1.0.

(b) Consolidated Interest Coverage Ratio. The Company will not permit the
Consolidated Interest Coverage Ratio for any period of four consecutive fiscal
quarters of the Company to be less than 3.0:1.0.

10.13. Acquisitions.

The Company will not, and will not permit any of its Subsidiaries to, purchase
or otherwise acquire (in one transaction or a series of transactions) all of the
Capital Stock of, or all or a substantial part of the assets of, or a business
unit (including a complete products line) or a division of, any Person other
than pursuant to a Permitted Acquisition.

11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable, whether at maturity
or at a date fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for five
Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d), Section 9.5, Section 10 or any Most Favored
Provision; or

 

-34-



--------------------------------------------------------------------------------

(d) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or

(e) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(f) (i) the Company or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Threshold
Indebtedness, when and as the same shall become due and payable after any
applicable grace period, or (ii) the Company or any Subsidiary shall fail to
observe or perform any other term, covenant, condition or agreement contained in
any agreement or instrument evidencing, governing or relating to any Threshold
Indebtedness after any applicable grace period if the effect of any failure
referred to in this clause (ii) is to cause, or permit the holder or holders of
such Threshold Indebtedness or a trustee or other representative on its or their
behalf (with or without the giving of notice) immediately to cause, such
Threshold Indebtedness to become due prior to its stated maturity, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Threshold Indebtedness to
convert such Threshold Indebtedness into equity interests), (x) the Company or
any Subsidiary has become obligated to purchase or repay Threshold Indebtedness
before its regular maturity or before its regularly scheduled dates of payment,
or (y) one or more Persons have the right to require the Company or any
Subsidiary so to purchase or repay Threshold Indebtedness; or

(g) the Company or any Subsidiary (other than any Immaterial Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due; or

(h) the Company or any Subsidiary (other than any Immaterial Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Company or any
Subsidiary (other than any Immaterial Subsidiary) or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing; or

 

-35-



--------------------------------------------------------------------------------

(i) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Subsidiary (other than an Immaterial Subsidiary)
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company or any Subsidiary
(other than an Immaterial Subsidiary) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered; or

(j) one or more judgments for the payment of money in an aggregate amount in
excess of the Threshold Judgment Amount (excluding any amount that is covered by
insurance where the relevant insurance company has been notified of the claim or
judgment and has not expressly denied coverage in writing) shall be rendered
against the Company, any Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 60 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Company or any
Subsidiary to enforce any such judgment; or

(k) if (i) an ERISA Event shall have occurred, (ii) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of section 4001(a)(18) of
ERISA) under all Plans, determined in accordance with Title IV of ERISA, shall
exceed the Threshold ERISA Amount, (iii) the Company or any ERISA Affiliate
shall have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or (iv) the Company or any Subsidiary
establishes or amends any employee welfare benefit plan that provides
post-employment welfare benefits in a manner that would increase the liability
of the Company or any Subsidiary thereunder; and any such event or events
described in clauses (i) through (iv) above, either individually or together
with any other such event or events, could reasonably be expected to have a
Material Adverse Effect.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

12. REMEDIES ON DEFAULT, ETC.

12.1. Acceleration.

(a) If an Event of Default with respect to the Company described in
Section 11(g), (h) or (i) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at their option, by notice or notices to the Company,
declare all the Notes then outstanding to be immediately due and payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

-36-



--------------------------------------------------------------------------------

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, without limitation, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

12.2. Other Remedies.

If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained herein or in any Note, or for an
injunction against a violation of any of the terms hereof or thereof, or in aid
of the exercise of any power granted hereby or thereby or by law or otherwise.

12.3. Rescission.

At any time after any Notes have been declared due and payable pursuant to
Section 12.1(b) or (c), the Required Holders, by written notice to the Company,
may rescind and annul any such declaration and its consequences if (a) the
Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
that have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the terms of the Notes. No
rescission and annulment under this Section 12.3 will extend to or affect any
subsequent Event of Default or Default or impair any right consequent thereon.

12.4. No Waivers or Election of Remedies, Expenses, Etc.

No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s

 

-37-



--------------------------------------------------------------------------------

rights, powers or remedies. No right, power or remedy conferred by this
Agreement or by any Note upon any holder thereof shall be exclusive of any other
right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

13.1. Registration of Notes.

The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company shall give to any holder of a
Note that is an Institutional Investor promptly upon request therefor, a
complete and correct copy of the names and addresses of all registered holders
of Notes.

13.2. Transfer and Exchange of Notes.

Upon surrender of any Note to the Company at the address and to the attention of
the designated officer (all as specified in Section 18(iii)) for registration of
transfer or exchange (and in the case of a surrender for registration of
transfer accompanied by a written instrument of transfer duly executed by the
registered holder of such Note or such holder’s attorney duly authorized in
writing and accompanied by the relevant name, address and other details for
notices of each transferee of such Note or part thereof) within ten Business
Days thereafter the Company shall execute and deliver, at the Company’s expense
(except as provided below), one or more new Notes (as requested by the holder
thereof) of the same Series as such surrendered Note in exchange therefor, in an
aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1-A, in the
case of a Series A Note, or in the form of Exhibit 1-B, in the case of a Shelf
Note. Each such new Note shall be dated and bear interest from the date to which
interest shall have been paid on the surrendered Note or dated the date of the
surrendered Note if no interest shall have been paid thereon. The Company may
require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than $100,000, provided that if necessary
to enable the registration of transfer by a holder of its entire holding of
Notes, one Note may be in a denomination of less than $100,000. Any transferee,
by its acceptance of a Note registered in its name (or the name of its nominee),
shall be deemed to have made the representation set forth in Section 6.2.

 

-38-



--------------------------------------------------------------------------------

13.3. Replacement of Notes.

Upon receipt by the Company at the address and to the attention of the
designated officer (all as specified in Section 18(iii)) of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any Note (which evidence shall be, in the case of an Institutional
Investor, notice from such Institutional Investor of such ownership and such
loss, theft, destruction or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $100,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter the Company at its own expense shall execute
and deliver, in lieu thereof, a new Note of the same Series as such lost,
stolen, destroyed or mutilated Note, dated and bearing interest from the date to
which interest shall have been paid on such lost, stolen, destroyed or mutilated
Note or dated the date of such lost, stolen, destroyed or mutilated Note if no
interest shall have been paid thereon.

14. PAYMENTS ON NOTES.

14.1. Place of Payment.

Subject to Section 14.2, payments of principal, Make-Whole Amount, if any, and
interest becoming due and payable on the Notes shall be made in New York, New
York, at the principal office of JP Morgan Chase Bank, N.A. in such
jurisdiction. The Company may at any time, by notice to each holder of a Note,
change the place of payment of the Notes so long as such place of payment shall
be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

14.2. Home Office Payment.

So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 14.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount, if any, and interest and all other amounts by the method and
at the address specified for such purpose below such Purchaser’s name in
Schedule A (in the case of the Series A Notes) or as specified in such
Purchaser’s Confirmation of Acceptance (in the case of a Shelf Note), or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1. Prior to any sale or other disposition of any Note held by

 

-39-



--------------------------------------------------------------------------------

a Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2. The Company will afford the benefits
of this Section 14.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.

15. EXPENSES, ETC.

15.1. Transaction Expenses.

Whether or not the transactions contemplated hereby are consummated, the Company
will pay all reasonable costs and out-of-pocket expenses (including reasonable
attorneys’ fees of a special counsel and, if reasonably required by the Required
Holders, local or other counsel) incurred by Prudential or the Purchasers and
each other holder of a Note in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of this
Agreement or the Notes (whether or not such amendment, waiver or consent becomes
effective), including, without limitation: (a) the reasonable costs and
out-of-pocket expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the Notes, or
by reason of being a holder of any Note, (b) the reasonable costs and
out-of-pocket expenses, including financial advisors’ fees, incurred in
connection with the insolvency or bankruptcy of the Company or any Subsidiary or
in connection with any work-out or restructuring of the transactions
contemplated hereby and by the Notes and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO, provided that such costs and expenses
under this clause (c) shall not exceed $3,000. The Company will pay, and will
save Prudential and each Purchaser and each other holder of a Note harmless
from, all claims in respect of any reasonable fees, costs or expenses, if any,
of brokers and finders (other than those, if any, retained by Prudential or a
Purchaser or other holder in connection with its purchase of the Notes).

15.2. Survival.

The obligations of the Company under this Section 15 will survive the payment or
transfer of any Note, the enforcement, amendment or waiver of any provision of
this Agreement or the Notes, and the termination of this Agreement.

16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any

 

-40-



--------------------------------------------------------------------------------

certificate or other instrument delivered by or on behalf of the Company
pursuant to this Agreement shall be deemed representations and warranties of the
Company under this Agreement. Subject to the preceding sentence, this Agreement
and the Notes embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.

17. AMENDMENT AND WAIVER.

17.1. Requirements.

This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of
Section 1.1, 2.1, 3, 4, 5, 6 or 21 (or any defined term as it is used therein),
will be effective as to any Purchaser unless consented to by such Purchaser in
writing, (b) (i) with the written consent of Prudential (and without the consent
of any other holder of Notes), the provisions of Section 1.2 or 2.2 may be
amended or waived (except insofar as any such amendment or waiver would affect
any rights or obligations with respect to the purchase and sale of Notes which
shall have become Accepted Notes prior to such amendment or waiver), and
(ii) with the written consent of all of the Purchasers which shall have become
obligated to purchase Accepted Notes of any Series (and not without the written
consent of all such Purchasers), any of the provisions of Sections 2.2 and 4 may
be amended or waived insofar as such amendment or waiver would affect only
rights or obligations with respect to the purchase and sale of the Accepted
Notes of such Series or the terms and provisions of such Accepted Notes and
(c) no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (i) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (ii) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend Section 8, 11(a), 11(b), 12, 17 or 20.

17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes, unless such proposed amendment, waiver or consent
relates only to a specific Series of Accepted Notes which have not yet been
purchased, in which case such information will only be required to be delivered
to the Purchasers which shall have become obligated to purchase Accepted Notes
of such Series. The Company will deliver executed or true and correct copies of
each amendment, waiver or consent effected pursuant to the provisions of this
Section 17 to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.

 

-41-



--------------------------------------------------------------------------------

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of Notes as consideration for or as an inducement to the entering into by any
holder of Notes of any waiver or amendment of any of the terms and provisions
hereof or of any Note unless such remuneration is concurrently paid, or security
is concurrently granted or other credit support concurrently provided, on the
same terms, ratably to each holder of Notes then outstanding even if such holder
did not consent to such waiver or amendment.

17.3. Binding Effect, Etc.

Any amendment or waiver consented to as provided in this Section 17 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.

17.4. Notes Held by Company, Etc.

Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided
herein or in the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.

18. NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), (b) by
registered or certified mail with return receipt (postage prepaid), or (c) by a
recognized overnight delivery service (with charges prepaid). Any such notice
must be sent:

(i) if to a Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A (in the case of the
Series A Notes) or as specified by such Purchaser in its Confirmation of
Acceptance (in the case of Shelf Notes), or at such other address as such
Purchaser or nominee shall have specified to the Company in writing,

(ii) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

 

-42-



--------------------------------------------------------------------------------

  (iii) if to the Company:

501 Merritt 7

P.O. Box 5204

Norwalk, Connecticut 06851

Tel: 203-229-3881

Fax: 203-229-3143

Attention: Treasurer

with a copy to:

501 Merritt 7

P.O. Box 5204

Norwalk, Connecticut 06851

Tel: 203-229-2683

Fax: 203-229-3292

Attention: Corporate Secretary

or at such other address as the Company shall have specified to the holder of
each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.

Notwithstanding anything to the contrary in this Section 18, any communication
pursuant to Section 2.2 shall be made by the method specified for such
communication in Section 2.2, and shall be effective to create any rights or
obligations under this Agreement only if, in the case of a telephone
communication, an Authorized Officer of the party conveying the information and
of the party receiving the information are parties to the telephone call, and in
the case of a telecopier communication, the communication is signed by an
Authorized Officer of the party conveying the information, addressed to the
attention of an Authorized Officer of the party receiving the information, and
in fact received at the telecopier terminal the number of which is listed for
the party receiving the communication in the Information Schedule attached
hereto or at such other telecopier terminal as the party receiving the
information shall have specified in writing to the party sending such
information.

19. REPRODUCTION OF DOCUMENTS.

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by Prudential or any Purchaser at any Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to Prudential or any
Purchaser, may be reproduced by Prudential or such Purchaser by any
photographic, photostatic, electronic, digital or other similar process and
Prudential or such Purchaser may destroy any original document so reproduced.
The Company agrees and stipulates that, to the extent permitted by applicable
law, any such reproduction shall be admissible in evidence as the original
itself in any judicial or administrative proceeding (whether or not the original
is in existence and whether or not such reproduction was made by Prudential or
such Purchaser in the regular course of business) and any enlargement, facsimile
or further reproduction of such

 

-43-



--------------------------------------------------------------------------------

reproduction shall likewise be admissible in evidence. This Section 19 shall not
prohibit the Company, Prudential or any other holder of Notes from contesting
any such reproduction to the same extent that it could contest the original, or
from introducing evidence to demonstrate the inaccuracy of any such
reproduction.

20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to Prudential or any Purchaser by or on behalf of the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary or confidential in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by Prudential or such Purchaser as being confidential information
of the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to Prudential or such
Purchaser prior to the time of such disclosure, (b) subsequently becomes
publicly known through no act or omission by Prudential or such Purchaser or any
person acting on Prudential’s or such Purchaser’s behalf, (c) otherwise becomes
known to Prudential or such Purchaser other than through disclosure by the
Company or any Subsidiary unless the source of such information is known by
Prudential or such Purchaser to be bound by a confidentiality agreement with
respect to such information or (d) constitutes financial statements delivered to
Prudential or such Purchaser under Section 7.1 that are otherwise publicly
available. Prudential and each Purchaser will maintain the confidentiality of
such Confidential Information in accordance with procedures adopted by
Prudential and such Purchaser in good faith to protect confidential information
of third parties delivered to such Persons, provided that Prudential and such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
trustees, officers, employees, agents, attorneys and affiliates (to the extent
such disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over Prudential or such Purchaser,
(vii) the NAIC or the SVO or, in each case, any similar organization, or any
nationally recognized rating agency that requires access to information about
such Purchaser’s investment portfolio, or (viii) any other Person to which such
delivery or disclosure may be necessary or appropriate (w) to effect compliance
with any law, rule, regulation or order applicable to Prudential or such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which Prudential or such Purchaser is a party
or (z) if an Event of Default has occurred and is continuing, to the extent
Prudential or such Purchaser may reasonably determine such delivery and
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under Prudential’s or such Purchaser’s
Notes and this Agreement. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this Section 20 as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of

 

-44-



--------------------------------------------------------------------------------

information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.

21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21), shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21), shall no longer
be deemed to refer to such Affiliate, but shall refer to such original
Purchaser, and such original Purchaser shall again have all the rights of an
original holder of the Notes under this Agreement.

22. MISCELLANEOUS.

22.1. Successors and Assigns.

All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.

22.2. Payments Due on Non-Business Days.

Notwithstanding anything in this Agreement or the Notes to the contrary (but
without limiting the requirement in Section 8.4 that notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that, if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

22.3. Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, all computations
made pursuant to this Agreement shall be made in accordance with GAAP, and all
financial statements shall be prepared in accordance with GAAP, in each case as
in effect from time to time; provided that, if the Company notifies the

 

-45-



--------------------------------------------------------------------------------

Required Holders that the Company requests an amendment to any provision of this
Agreement to eliminate the effect of any change occurring after the date hereof
in GAAP or in the application thereof on the operation of such provision (or if
the Required Holders notify the Company that the Required Holders request an
amendment to any provision of this Agreement for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance with this Agreement. For purposes of determining compliance with
the financial covenants contained in this Agreement, any election by the Company
to measure an item of Indebtedness using fair value (as permitted by Statement
of Financial Accounting Standards No. 159 or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.

22.4. Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

22.5. Construction, Etc.

Each covenant contained herein shall be construed (absent express provision to
the contrary) as being independent of each other covenant contained herein, so
that compliance with any one covenant shall not (absent such an express contrary
provision) be deemed to excuse compliance with any other covenant. Where any
provision herein refers to action to be taken by any Person, or which such
Person is prohibited from taking, such provision shall be applicable whether
such action is taken directly or indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

22.6. Counterparts.

This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.

22.7. Governing Law.

This Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the law of the State of New York
excluding choice-of-law principles of the law of such State that would permit
the application of the laws of a jurisdiction other than such State.

 

-46-



--------------------------------------------------------------------------------

22.8. Jurisdiction and Process; Waiver of Jury Trial.

(a) The Company irrevocably submits to the non-exclusive jurisdiction of any New
York State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

(b) Nothing in this Section 22.8 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(c) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

* * * * *

 

-47-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, ARCH CHEMICALS, INC. By  

/s/    W. Paul Bush

Name:   W. Paul Bush Title:   Treasurer

 

This Agreement is hereby accepted

and agreed to as of the date thereof.

PRUDENTIAL INVESTMENT MANAGEMENT, INC.

 

By  

/s/    Yvonne M. Guajardo

Name:   Yvonne M. Guajardo Title:   Vice President

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

By  

/s/    Yvonne M. Guajardo

Name:   Yvonne M. Guajardo Title:   Vice President

GIBRALTAR LIFE INSURANCE CO., LTD.

 

By:   Prudential Investment Management (Japan), Inc.,
as Investment Manager

 

By:  

Prudential Investment Management, Inc.,

as Sub-Adviser

 

  By  

/s/    Yvonne M. Guajardo

  Name:   Yvonne M. Guajardo   Title:   Vice President

 

-48-



--------------------------------------------------------------------------------

UNITED OF OMAHA LIFE INSURANCE COMPANY

 

By:   Prudential Private Placement Investors, L.P.
(as Investment Advisor)

 

By:  

Prudential Private Placement Investors, Inc.

(as its General Partner)

 

  By  

/s/    Yvonne M. Guajardo

  Name:   Yvonne M. Guajardo   Title:   Vice President

PRUDENTIAL RETIREMENT INSURANCE

  AND ANNUITY COMPANY

 

By:   Prudential Investment Management, Inc.,   as investment manager

 

  By  

/s/    Yvonne M. Guajardo

  Name:   Yvonne M. Guajardo   Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE A

INFORMATION RELATING TO PURCHASERS

[Blank information was redacted]

 

Purchaser Name      THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Name in Which to
Register Note(s)      THE PRUDENTIAL INSURANCE COMPANY OF AMERICA Senior Note
Registration Number(s); Principal Amount(s)      RA-1; $24,350,000


RA-2; $20,000,000

Payment on Account of Note

 

Method

 

Account Information

     Accompanying information      Name of Issuer:    ARCH CHEMICALS, INC.     
Description of Security:    6.70% Series A Senior Notes due August 28, 2016     
PPN:    03937R A#9      Due date and application (as among principal, interest,
Make-Whole Amount) of the payment being made. Address/Fax for Notices Related to
Payments               Address/Fax for All Other Notices              
Instructions re: Delivery of Notes              

Signature Block      THE PRUDENTIAL INSURANCE COMPANY OF AMERICA      By:  

 

        Name:           Title:   Vice President    Tax Identification Number
    

 

Schedule A

Page 1



--------------------------------------------------------------------------------

Purchaser Name      GIBRALTAR LIFE INSURANCE CO., LTD.
Name in Which to Register Note(s)      GIBRALTAR LIFE INSURANCE CO., LTD. Senior
Note Registration Number(s); Principal Amount(s)      RA-3; $20,000,000

Payment on Account of Note

 

Method

 

Account Information

          Accompanying information      Name of Issuer:      ARCH CHEMICALS,
INC.      Description of Security:      6.70% Series A Senior Notes due August
28, 2016      PPN:      03937R A#9      Due date and application (as among
principal, interest, Make-Whole Amount) of the payment being made.

All Payments, other than principal, interest, Make-Whole Amount on Account of
Note

 

Method

 

Account Information

          Accompanying information      Name of Issuer:      ARCH CHEMICALS,
INC.      Description of Security:      6.70% Series A Senior Notes due August
28, 2016      PPN:      03937R A#9      Due date and application (e.g., type of
fee) of the payment being made. Address/Fax for Notices Related to Payments     
     Address/Fax for All Other Notices           Instructions re: Delivery of
Notes           Signature Block           Tax Identification Number          

 

Schedule A

Page 2



--------------------------------------------------------------------------------

Purchaser Name      UNITED OF OMAHA LIFE INSURANCE COMPANY Name in Which to
Register Note(s)      UNITED OF OMAHA LIFE INSURANCE COMPANY Senior Note
Registration Number(s); Principal Amount(s)      RA-4; $7,050,000

Payment on Account of Note

 

Method

 

Account Information

          Accompanying information      Name of Issuer:      ARCH CHEMICALS,
INC.      Description of Security:      6.70% Series A Senior Notes due August
28, 2016      PPN:      03937R A#9      Due date and application (as among
principal, interest, Make-Whole Amount) of the payment being made.

All Payments, other than principal, interest, Make-Whole Amount on Account of
Note

 

Method

 

Account Information

          Accompanying information      Name of Issuer:      ARCH CHEMICALS,
INC.      Description of Security:      6.70% Series A Senior Notes due August
28, 2016      PPN:      03937R A#9      Due date and application (e.g., type of
fee) of the payment being made. Address/Fax for Notices Related to Payments     
     Address/Fax for All Other Notices           Instructions re: Delivery of
Notes          

 

Schedule A

Page 3



--------------------------------------------------------------------------------

Signature Block    UNITED OF OMAHA LIFE INSURANCE COMPANY    By:   

Prudential Private Placement Investors, L.P.

(as Investment Advisor)

   By:   

Prudential Private Placement Investors, Inc.

(as its General Partner)

      By:   

 

            Vice President   

Tax Identification Number

           

 

Schedule A

Page 4



--------------------------------------------------------------------------------

Purchaser Name      PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY Name in
Which to Register Note(s)      PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY
COMPANY Senior Note Registration Number(s); Principal Amount(s)      RA-5;
$3,600,000

Payment on Account of Note

 

Method

 

Account Information

     Accompanying information      Name of Issuer:      ARCH CHEMICALS, INC.
     Description of Security:      6.70% Series A Senior Notes due August 28,
2016      PPN:      03937R A#9      Due date and application (as among
principal, interest, Make-Whole Amount) of the payment being made.   
Address/Fax for Notices Related to Payments                 Address/Fax for All
Other Notices                 Instructions re: Delivery of Notes                

Signature Block      PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY     
By:  

Prudential Investment Management, Inc.,

as investment manager

       By:  

 

            Vice President   

Tax Identification Number

           

 

Schedule A

Page 5



--------------------------------------------------------------------------------

SCHEDULE B

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Acceptance” is defined in Section 2.2(e).

“Acceptance Day” is defined in Section 2.2(e).

“Acceptance Window” means, with respect to any Quotation, the five-minute period
immediately following such Quotation or such shorter period designated by
Prudential during which the Company may elect to accept such Quotation.

“Accepted Note” is defined in Section 2.2(e).

“Accounts Receivable” means presently existing and hereafter arising or acquired
accounts receivable, notes, drafts, acceptances, general intangibles, choses in
action and other forms of obligations and receivables relating in any way to
inventory or arising from the sale of inventory or the rendering of services or
howsoever otherwise arising, and assets relating thereto, including all
collateral securing such accounts receivable, all contracts and all Guarantees
or other obligations in respect of such accounts receivable, proceeds of such
accounts receivable and all other assets that are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable, and including
the right to payment of any interest or finance charges, sales tax, returned
checks or late charges or other obligations with respect thereto and all
proceeds of insurance with respect thereto, and all books, customer lists,
ledgers, records and files (whether written or stored electronically) relating
to any of the foregoing.

“Affiliate” means, at any time, (a) with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, (b) with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests
and (c) with respect to Prudential, shall include any managed account,
investment fund or other vehicle for which Prudential or any Prudential
Affiliate acts as investment advisor or portfolio manager. As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Unless the
context otherwise clearly requires, any reference to an “Affiliate” is a
reference to an Affiliate of the Company.

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 23, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49079 (2001), as amended.

 

B-1



--------------------------------------------------------------------------------

“Authorized Officer” means (i) in the case of the Company, its chief executive
officer, its chief financial officer, its treasurer, any other Person authorized
by the Company to act on behalf of the Company and designated as an “Authorized
Officer” of the Company in the Information Schedule attached hereto or any other
Person authorized by the Company to act on behalf of the Company and designated
as an “Authorized Officer” of the Company for the purpose of this Agreement in
an Officer’s Certificate executed by the Company’s chief executive officer or
chief financial officer and delivered to Prudential, and (ii) in the case of
Prudential, any officer of Prudential designated as its “Authorized Officer” in
the Information Schedule or any officer of Prudential designated as its
“Authorized Officer” for the purpose of this Agreement in a certificate executed
by one of its Authorized Officers or a lawyer in its law department. Any action
taken under this Agreement on behalf of the Company by any individual who on or
after the date of this Agreement shall have been an Authorized Officer of the
Company and whom Prudential in good faith believes to be an Authorized Officer
of the Company at the time of such action shall be binding on the Company even
though such individual shall have ceased to be an Authorized Officer of the
Company, and any action taken under this Agreement on behalf of Prudential by
any individual who on or after the date of this Agreement shall have been an
Authorized Officer of Prudential and whom the Company in good faith believes to
be an Authorized Officer of Prudential at the time of such action shall be
binding on Prudential even though such individual shall have ceased to be an
Authorized Officer of Prudential.

“Available Facility Amount” is defined in Section 2.2(a).

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York are required or authorized to be closed.

“Cancellation Date” is defined in Section 2.2(g)(ii).

“Cancellation Fee” is defined in Section 2.2(g)(ii).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Stock” of any Person means any capital stock or other Equity Interests
of such Person, regardless of class or designation, and all warrants, purchase
rights, conversion or exchange rights, voting rights, calls or claims of any
character with respect thereto.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Equity Interests
representing more than 51% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Company, (b) individuals who
on the relevant Closing Day constituted the board of directors of the Company
(together with any new directors whose election by such board of directors or
whose nomination for election by the

 

B-2



--------------------------------------------------------------------------------

shareholders of the Company was approved by a majority of the directors of the
Company then still in office who were either directors on the relevant Closing
Day or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the board of directors then in
office, or (c) any event constituting a “Change in Control”, “Change of Control”
or any other term used to describe a change in control, in each case as defined
in any Major Credit Facility.

“Closing” is defined in Section 3.1.

“Closing Day” means, with respect to the Series A Notes, the Series A Closing
Day and, with respect to any Accepted Note, the Business Day specified for the
closing of the purchase and sale of such Accepted Note in the Confirmation of
Acceptance for such Accepted Note, provided that (i) if the Company and the
Purchaser which is obligated to purchase such Accepted Note agree on an earlier
Business Day for such closing, the “Closing Day” for such Accepted Note shall be
such earlier Business Day, and (ii) if the closing of the purchase and sale of
such Accepted Note is rescheduled pursuant to Section 3.3, the Closing Day for
such Accepted Note, for all purposes of this Agreement except references to
“original Closing Day” in Section 2.2(g)(i), shall mean the Rescheduled Closing
Day with respect to such Accepted Note.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Company” is defined in the introductory paragraph hereto.

“Confidential Information” is defined in Section 20.

“Confirmation of Acceptance” is defined in Section 2.2(e).

“Consolidated Adjusted Net Income” means, for any period, Consolidated Net
Income for such period before any cumulative effect of any accounting changes
applicable to the Company and its Subsidiaries, plus, without duplication, any
extraordinary or special expenses or losses (including, whether or not otherwise
includable as a separate item in the statement of Consolidated Net Income for
such period, losses on sales of assets outside the ordinary course of business)
and minus, to the extent included in the statement of Consolidated Net Income
for such period, the sum of any extraordinary or special income or gains
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for such period, gains on the sale of
assets outside the ordinary course of business) all on a consolidated basis.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
with respect to Indebtedness (including the Notes), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any extraordinary or special
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business), and (f) any other
non-cash charges, and minus, to the extent included in the

 

B-3



--------------------------------------------------------------------------------

statement of such Consolidated Net Income for such period, the sum of
(i) interest income, (ii) any extraordinary income or gains (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (iii) any other non-cash income, all as
determined on a consolidated basis. For the purposes of calculating Consolidated
EBITDA for any Reference Period pursuant to any determination of the
Consolidated Leverage Ratio or Consolidated Interest Coverage Ratio, if during
such Reference Period the Company or any Subsidiary shall have made a Permitted
Acquisition or Disposition, Consolidated EBITDA for such Reference Period shall
be calculated after giving pro forma effect thereto and any Indebtedness
incurred, assumed, repaid or refinanced (by either the Company or any
transferee) originally in connection with any Permitted Acquisition or
Disposition as if such Permitted Acquisition or Disposition occurred and such
Indebtedness had been incurred, assumed, repaid or refinanced on the first day
of such Reference Period.

“Consolidated Interest Coverage Ratio” means for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period; provided that interest on an aggregate principal amount of the
Louisiana IDB (such interest not to exceed $1,000,000) shall for all purposes of
calculating the Consolidated Interest Coverage Ratio be excluded from
Consolidated Interest Expense.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that attributable to capitalized lease obligations) of the Company
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of the Company and its Subsidiaries (including all commission,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
such Indebtedness to the extent such net costs are allocable to such period in
accordance with GAAP). For the purposes of calculating Consolidated Interest
Expense for any Reference Period pursuant to any determination of the
Consolidated Interest Coverage Ratio, if during such Reference Period the
Company or any Subsidiary shall have made a Permitted Acquisition or
Disposition, Consolidated Interest Expense for such Reference Period shall be
calculated after giving pro forma effect thereto and any Indebtedness incurred,
assumed, repaid or refinanced (by either the Company, such Subsidiary or any
transferee) originally in connection therewith as if such Permitted Acquisition
or Disposition occurred and such Indebtedness had been incurred, assumed, repaid
or refinanced on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Company and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Company or is merged into or consolidated with the Company or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Company) in which the Company or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Company or such Subsidiary in the form of dividends or similar distributions and
(c) the undistributed earnings of any Subsidiary of the Company to the extent
that the declaration or payment of dividends or

 

B-4



--------------------------------------------------------------------------------

similar distributions by such Subsidiary is not at the time permitted by the
terms of any Contractual Obligation (other than under this Agreement) or any law
applicable to such Subsidiary.

“Consolidated Net Worth” means, at any time,

(a) Consolidated Total Assets, minus

(b) the total liabilities of the Company and its Subsidiaries which would be
shown as liabilities on a consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP.

“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and its Subsidiaries as of such time prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Debt” means, at any date, the aggregate principal amount of
all Indebtedness of the Company and its Subsidiaries at such date that would
appear as debt on a balance sheet of the Company and its Subsidiaries (excluding
items appearing only in the footnotes therein), determined on a consolidated
basis in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Debt Prepayment Application” means, with respect to any Disposition of
property, the application by the Company of cash in an amount equal to the Net
Proceeds with respect to such Disposition to pay Senior Indebtedness (other than
Indebtedness owing to the Company, any of the Company’s Subsidiaries or any
Affiliate of the Company), provided that in the course of making such
application the Company shall offer to prepay each outstanding Note, in
accordance with Section 8.8, in a principal amount which equals the Ratable
Portion of such Note in respect of such Disposition. If any holder of a Note
rejects such offer of prepayment, then, for purposes of the preceding sentence
only, the Company and the applicable Subsidiary nevertheless will be deemed to
have paid Senior Indebtedness in an amount equal to the Ratable Portion of the
holder of such Note in respect of such Disposition.

“Debt Prepayment Transfer” is defined in Section 8.8.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

“Default Rate” with respect to any Note, has the meaning given in such Note.

“Delayed Delivery Fee” is defined in Section 2.2(g)(i).

“Disclosure Documents” is defined in Section 5.3.

 

B-5



--------------------------------------------------------------------------------

“Disposition” means, with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disposition Prepayment Date” is defined in Section 8.8.

“Disposition Prepayment Offer” is defined in Section 8.8.

“Dollars” or “$” means lawful money of the United States of America.

“EDGAR” is defined in Section 5.3.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Material or to health
and safety matters.

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(a) any liability under Environmental Laws, or (b) damages arising from, or
costs incurred by such Governmental Authority in response to, a Release or
threatened Release of Hazardous Materials into the environment.

“Environmental Permits” means all permits, licenses, certificates, registrations
and approvals of Governmental Authorities required by Environmental Laws and
necessary for the business of the Company or a Subsidiary of the Company.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) a failure by any Plan
to meet the minimum funding standard under the Pension Funding Rules applicable
to such Plan, in each instance, whether or not waived, (c) the filing pursuant
to the Pension Funding Rules of an application for a waiver of the minimum
funding standard or extension of any amortization period with respect to any
Plan, (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
(e) a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have

 

B-6



--------------------------------------------------------------------------------

instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(f) the Company or any of its ERISA Affiliates withdraws or partially withdraws
from any Multiemployer Plan, (g) the receipt by the Company or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Company or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Event of Default” is defined in Section 11.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Facility” is defined in Section 2.2(a).

“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed and willing buyer and an informed and willing
seller (neither being under a compulsion to buy or sell), as reasonably
determined in the good faith opinion of the Company’s board of directors or one
or more officers to whom authority to enter into such transaction has been
delegated by the board of directors.

“Financial Covenant” means any covenant (whether set forth as a covenant,
undertaking, event of default, restriction or other such provision) that
requires the Company or the Company and its Subsidiaries (the “Group”) to
achieve or maintain a stated level of financial condition or performance and
includes, without limitation, any requirement that any member of the Group:

(a) maintain a specified level of net worth, shareholders’ equity, total assets,
cash flow or net income;

(b) maintain any relationship of any component of its capital structure to any
other component thereof (including without limitation, the relationship of
indebtedness, senior indebtedness or subordinated indebtedness to total
capitalization or to net worth); or

(c) maintain any measure of its ability to service its indebtedness (including,
without limitation, exceeding any specified ratio of revenues, cash flow or net
income to indebtedness, interest expense, rental expense, capital expenditures
and/or scheduled payments of indebtedness).

Any covenant similar to the covenants set forth in Section 10.12 shall be deemed
to be a Financial Covenant.

“GAAP” means those generally accepted accounting principles as in effect from
time to time in the United States of America.

 

B-7



--------------------------------------------------------------------------------

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision of
either thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:

(a) to purchase such indebtedness or obligation or any property constituting
security therefor;

(b) to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or

(d) otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.

In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature, in each case to the extent regulated
pursuant to any Environmental Law.

“Hedge Treasury Note(s)” means, with respect to any Accepted Note, the United
States Treasury Note or Notes whose duration (as determined by Prudential) most
closely matches the duration of such Accepted Note.

 

B-8



--------------------------------------------------------------------------------

“holder” means, with respect to any Note the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Hostile Tender Offer” shall mean, with respect to the use of proceeds of any
Note, any offer to purchase, or any purchase of, shares of capital stock of any
corporation or equity interests in any other entity, or securities convertible
into or representing the beneficial ownership of, or rights to acquire, any such
shares or equity interests, if such shares, equity interests, securities or
rights are of a class which is publicly traded on any securities exchange or in
any over-the-counter market, other than purchases of such shares, equity
interests, securities or rights representing less than 5% of the equity
interests or beneficial ownership of such corporation or other entity for
portfolio investment purposes, and such offer or purchase has not been duly
approved by the board of directors of such corporation or the equivalent
governing body of such other entity prior to the date on which the Company makes
the Request for Purchase of such Note.

“Immaterial Subsidiary” means, at any time, any Subsidiary of the Company which
(a) is not a Material Subsidiary, (b) is not a “Material Subsidiary” as defined
in any Major Credit Facility and (c) is excluded from the provisions of clauses
(h), (i) and (j) of Article VII of the Term Facility, and each other similar
event of default relating to insolvency, bankruptcy, receivership, assignment
for the benefit of creditors, the inability or failure generally to pay debts as
they become due, and other similar events contained in the Term Facility and
each other Major Credit Facility.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (f) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty and (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

B-9



--------------------------------------------------------------------------------

“Issuance Period” is defined in Section 2.2(b).

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Louisiana IDB” means the Industrial Development Board of the Parish of
Calcasieu, Inc. (Louisiana) 6% Industrial Development Revenue Bonds (Olin
Corporation Project) due March 1, 2008.

“Major Credit Facility” means (a) the Revolving Facility, (b) the Term Facility
and (c) each successor loan or credit agreement constituting the Company’s
primary bank credit facility, with the same or different group of lenders and
agents, as amended, amended and restated, supplemented or otherwise modified,
from time to time.

“Major Credit Facility Lenders” means each lender party from to time to any
Major Credit Facility.

“Make-Whole Amount” is defined in Section 8.6.

“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement and the Notes, or (c) the validity
or enforceability of this Agreement or the Notes or the rights or remedies of
the holders of Notes.

“Material Subsidiary” means, at any time, any Subsidiary of the Company which,
together with all other Subsidiaries of such Subsidiary, accounts for more than
(i) 5% of the Consolidated Total Assets of the Company and its Subsidiaries or
(ii) 5% of consolidated gross revenue of the Company and its Subsidiaries.

“Most Favored Provision” is defined in Section 9.7.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

B-10



--------------------------------------------------------------------------------

“Net Proceeds” means the gross proceeds received by or on behalf of the Company
or any of its Subsidiaries in respect of any Disposition, less the sum of,
without duplication, (i) all taxes (other than income taxes) payable by the
Company or any of its Subsidiaries in connection with such Disposition and the
Company’s good faith estimate of income taxes payable and any Federal, state,
provincial, foreign and local taxes required to be accrued as a liability under
GAAP in connection therewith, (ii) the amount of any reserves established in
accordance with GAAP against any liabilities associated with the asset Disposed
of; provided that any subsequent reduction in such reserves (other than in
connection with the payment of any such liability) shall be deemed to be Net
Proceeds of a Disposition occurring on the date of such reduction, (iii) the
amount of any Indebtedness secured by the asset Disposed of and required to be,
and in fact, repaid with the proceeds of such Disposition, (iv) all
distributions and other payments required to be made to minority interest
holders in Subsidiaries as a result of such Disposition, (v) reasonable and
customary fees, commissions and expenses and other costs paid by the Company or
any of its Subsidiaries in connection with such Disposition, and (vi) any
portion of the purchase price from a Disposition placed in escrow, whether as a
reserve for adjustment of the purchase price, for satisfaction of indemnities in
respect of such Disposition or otherwise in connection with that Disposition;
provided, however, that upon the termination of that escrow, Net Proceeds will
be increased by any portion of funds in the escrow that are released to the
Company or any Subsidiary.

“Notes” is defined in Section 1.3.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Olin” means the Olin Corporation, a Virginia corporation.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Plans
subject to Title IV of ERISA and set forth in, with respect to plan years ending
prior to the effective date as to such Plan of the Pension Protection Act of
2006, Section 412 of the Code and Section 302 of ERISA each as in effect prior
to the Pension Protection Act of 2006 and, thereafter, Sections 412 and 430 of
the Code and Sections 302 and 303 of ERISA.

“Permitted Accounts Receivable Securitization” means one or more receivables
financing programs providing for (i) the sale or contribution of Accounts
Receivable by the Company or its Subsidiaries to a Receivables Subsidiary in a
transaction or series of transactions purporting to be sales (and treated as
sales for GAAP purposes), and (ii) the sale, transfer, conveyance, lien or
pledge of, or granting a security interest in, such Accounts Receivables by such
Receivables Subsidiary to any other Person, in each case, without recourse for
credit defaults to the Company and its Subsidiaries (other than the Receivables
Subsidiaries); provided that the aggregate principal amount of such financings
shall not at any time exceed $100,000,000.

 

B-11



--------------------------------------------------------------------------------

“Permitted Acquisition” means any acquisition by the Company or any of its
Subsidiaries of all of the Capital Stock of, or all or a substantial part of the
assets of, or of a business unit (including a complete product line) or division
of, any Person; provided that (a) the Company shall be in compliance, on a pro
forma basis after giving effect to such acquisition, with the covenants
contained in Section 10.12, in each case recomputed as at the last day of the
most recently ended Reference Period of the Company for which the relevant
information is available as if such acquisition had occurred on the first day of
such Reference Period for testing such compliance, (b) no Default or Event of
Default shall have occurred and be continuing, or would occur after giving
effect to such acquisition, (c) substantially all of such property acquired
shall constitute assets of the type historically used in the business conducted
by the Company on the date hereof or reasonable extensions thereof, and (d) any
such acquisition for consideration in excess of $10,000,000 shall have been
approved by the board of directors or comparable governing body of the relevant
Person.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 9.4;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith and in appropriate proceedings;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and to secure letters of credit in respect
thereof, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 11;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

(g) leases, licenses and similar rights and obligations granted or incurred in
connection with the assets of the Company or any of its Subsidiaries in the
ordinary course of business;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

B-12



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Priority Debt” means (without duplication), as of the date of any determination
thereof, (i) all unsecured Indebtedness of the Company’s Subsidiaries (including
all Guaranties of the Company’s Subsidiaries of Indebtedness of the Company)
other than:

(a) Indebtedness existing on the date hereof and set forth in Schedule 5.15 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;

(b) Indebtedness to the Company or any other Subsidiary;

(c) Guaranties of Indebtedness of the Company or any other Subsidiary;

(d) Indebtedness incurred to finance an acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof; provided that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement;

(e) Indebtedness as an account party in respect of trade letters of credit; and

(f) Indebtedness of Receivables Subsidiaries arising pursuant to Permitted
Accounts Receivable Securitizations in an aggregate principal amount not to
exceed $100,000,000.

and (ii) all Indebtedness of the Company and its Subsidiaries secured by Liens
other than Indebtedness secured by Liens permitted by subsections (a) through
(e), inclusive, of Section 10.5.

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“Property Reinvestment Application” means, with respect to any Disposition of
property, the application, within 365 days of such Disposition, of an amount
equal to the Net Proceeds with respect to such Disposition to the acquisition by
the Company or any Subsidiary of property of a similar nature (excluding, for
the avoidance of doubt, cash and cash equivalents), and of at least equivalent
fair market value to the property so Disposed of, to be used in the ordinary
course of business of such Person.

 

B-13



--------------------------------------------------------------------------------

“Proposed Prepayment Date” is defined in Section 8.7.

“Prudential” is defined in the addressee line to this Agreement.

“Prudential Affiliate” means any Affiliate of Prudential.

“PTE” is defined in Section 6.2.

“Purchaser” is defined in the addressee line to this Agreement.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.

“Quotation” shall have the meaning provided in paragraph 2.2(d).

“Ratable Portion” means, in respect of any holder of any Note and any
Disposition contemplated by the definition of Debt Prepayment Application, an
amount equal to the product of:

(a) the Net Proceeds being offered to be applied to the payment of Senior
Indebtedness, multiplied by

(b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the aggregate outstanding principal
amount of all Senior Indebtedness at the time of such Disposition determined on
a consolidated basis in accordance with GAAP.

“Receivables Subsidiary” means any special purpose, bankruptcy remote
wholly-owned subsidiary of the Company formed for the sole and exclusive purpose
of engaging in activities in connection with the financing of Accounts
Receivable in connection with and pursuant to a Permitted Accounts Receivable
Securitization.

“Reference Period” means any period of four consecutive fiscal quarters.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Release” means a release, spill, emission, leaking, pumping, pouring, emptying,
dumping, injection, deposit, disposal, discharge, dispersal, escape, leaching,
or migration into the indoor or outdoor environment or into or out of any
property of Company or its Subsidiaries, or at any other location to which
Company or any Subsidiary has transported or arranged for the transportation of
any Hazardous Materials, including the movement of Hazardous Materials through
or in the air, soil, surface water, groundwater or property of Company or its
Subsidiaries or at any other location, including any location to which Company
or any Subsidiary has transported or arranged for the transportation of any
Hazardous Materials.

“Request for Purchase” is defined in Section 2.2(c).

 

B-14



--------------------------------------------------------------------------------

“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

“Rescheduled Closing Day” is defined in Section 3.3.

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Company or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests of the Company or any option, warrant or other right
to acquire any such Equity Interests of the Company.

“Revolving Facility” means the Revolving Credit Agreement, dated as of June 15,
2006, among the Company, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time.

“Sale-Leaseback” is defined in Section 10.10.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Indebtedness” means all Indebtedness evidenced by the Notes and all
other Indebtedness of the Company or its Subsidiaries for money borrowed ranking
pari passu or senior in right of payment with the Indebtedness evidenced by the
Notes.

“Series” is defined in Section 1.3.

“Series A Closing” is defined in Section 3.1.

“Series A Closing Day” is defined in Section 3.1.

“Series A Note” is defined in Section 1.1.

“Series A Purchaser” is defined in the addressee line to this Agreement.

“Shelf Closing” means, with respect to any Series of Shelf Notes, the closing of
the sale and purchase of such Series of Shelf Notes.

“Shelf Notes” is defined in Section 1.2.

 

B-15



--------------------------------------------------------------------------------

“Spin Off” means the transfer of substantially all of the specialty chemical
businesses of Olin and its Subsidiaries to the Company and the “Distribution”,
substantially in the manner described in the Form 10-K filed with the Securities
and Exchange Commission on January 21, 1999.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent. Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no stock option, benefit,
incentive, phantom stock or similar plan providing for payments only on account
of services provided by current or former directors, officers, employees or
consultants of the Company or the Subsidiaries or, in connection with the Spin
Off, employees or former employees of Olin shall be a Swap Agreement.

“Term Facility” means the Credit Agreement, dated as of February 13, 2009, among
the Company, the lenders party thereto and Bank of America, N.A., as
administrative agent, as such agreement may be amended, amended and restated,
supplemented or otherwise modified from time to time.

“Threshold ERISA Amount” means the greater of (a) $10,000,000 and (b) the lowest
aggregate permitted amount specified in any event of default relating to ERISA
or other similar laws or regulations concerning benefit plans contained in any
Major Credit Facility, provided that the Threshold ERISA Amount shall not exceed
$25,000,000.

“Threshold Indebtedness” means Indebtedness (other than the Notes), and
obligations in respect of one ore more Swap Agreements, of any one or more of
the Company and its Subsidiaries in excess of the Threshold Indebtedness Amount.
For purposes of determining Threshold Indebtedness, the “principal amount” of
the obligations of the Company or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.

 

B-16



--------------------------------------------------------------------------------

“Threshold Indebtedness Amount” means the greater of (a) $10,000,000 and (b) the
lowest aggregate permitted amount specified in any event of default relating to
Indebtedness contained in any Major Credit Facility, provided that the Threshold
Indebtedness Amount shall not exceed $25,000,000.

“Threshold Judgment Amount” means the greater of (a) $10,000,000 and (b) the
lowest aggregate permitted amount specified in any event of default relating to
judgments for the payment of money contained in any Major Credit Facility
(including, without limitation, clause (k) of Article VII of the Term Facility),
provided that the Threshold Judgment Amount shall not exceed $25,000,000.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly-Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) and voting interests of which
are owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.

 

B-17



--------------------------------------------------------------------------------

EXHIBIT 1-A

[Form of Series A Note]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE. NO TRANSFER, SALE OR OTHER DISPOSITION OF THIS
NOTE MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE HAS
BECOME EFFECTIVE UNDER SUCH ACT, AND SUCH REGISTRATION OR QUALIFICATION AS MAY
BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS BECOME EFFECTIVE, OR AN
EXEMPTION FROM SUCH REGISTRATIONS AND/OR QUALIFICATIONS IS AVAILABLE UNDER SUCH
ACT AND SUCH LAWS. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE
REGISTERED IN ITS NAME (OR THE NAME OF ITS NOMINEE), WILL BE DEEMED TO HAVE MADE
CERTAIN REPRESENTATIONS SET FORTH IN THE AGREEMENT PURSUANT TO WHICH THIS NOTE
WAS ISSUED.

Arch Chemicals, Inc.

6.70% Series A Senior Note due August 28, 2016

 

No. [        ]   [Date] $[        ]   PPN: 03937R A#9

FOR VALUE RECEIVED, the undersigned, Arch Chemicals, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the
Commonwealth of Virginia, hereby promises to pay to [                    ], or
registered assigns, the principal sum of [                            ] DOLLARS
($[        ]) (or so much thereof as shall not have been prepaid) on August 28,
2016, with interest (computed on the basis of a 360-day year of twelve 30-day
months) (a) on the unpaid balance thereof at the rate of 6.70% per annum from
the date hereof, payable semiannually, on the 28th day of October and April in
each year, commencing with the October or April next succeeding the date hereof,
until the principal hereof shall have become due and payable, and on the
maturity date hereof, and (b) to the extent permitted by law, on any overdue
payment of interest and, during the continuance of an Event of Default, on such
unpaid balance and on any overdue payment of any Make-Whole Amount, at a rate
per annum (the “Default Rate”) from time to time equal to the greater of
(i) 8.70% and (ii) 2.00% over the rate of interest publicly announced by
JPMorgan Chase Bank, N.A. from time to time in New York, New York as its “base”
or “prime” rate, payable semiannually as aforesaid (or, at the option of the
registered holder hereof, on demand).

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at
JPMorgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Private Shelf Agreement, dated as of
August 28, 2009 (as from time to time amended, the “Note Purchase Agreement”),
between the Company, Prudential Investment Management, Inc. and each Prudential
Affiliate which becomes a party thereto and is entitled to

 

Exhibit 1-A

Page 1



--------------------------------------------------------------------------------

the benefits thereof. Each holder of this Note will be deemed, by its acceptance
hereof, to have (i) agreed to the confidentiality provisions set forth in
Section 20 of the Note Purchase Agreement and (ii) made the representations set
forth in Section 6 of the Note Purchase Agreement. Unless otherwise indicated,
capitalized terms used in this Note shall have the respective meanings ascribed
to such terms in the Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

ARCH CHEMICALS, INC. By  

 

[Name]   [Title]  

 

Exhibit 1-A

Page 2



--------------------------------------------------------------------------------

EXHIBIT 1-B

[FORM OF SHELF NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE. NO TRANSFER, SALE OR OTHER DISPOSITION OF THIS
NOTE MAY BE MADE UNLESS A REGISTRATION STATEMENT WITH RESPECT TO THIS NOTE HAS
BECOME EFFECTIVE UNDER SUCH ACT, AND SUCH REGISTRATION OR QUALIFICATION AS MAY
BE NECESSARY UNDER THE SECURITIES LAWS OF ANY STATE HAS BECOME EFFECTIVE, OR AN
EXEMPTION FROM SUCH REGISTRATIONS AND/OR QUALIFICATIONS IS AVAILABLE UNDER SUCH
ACT AND SUCH LAWS. EACH TRANSFEREE OF THIS NOTE, BY ACCEPTANCE OF THIS NOTE
REGISTERED IN ITS NAME (OR THE NAME OF ITS NOMINEE), WILL BE DEEMED TO HAVE MADE
CERTAIN REPRESENTATIONS SET FORTH IN THE AGREEMENT PURSUANT TO WHICH THIS NOTE
WAS ISSUED.

ARCH CHEMICALS, INC.

[    ]% SERIES      SENIOR NOTE DUE [            ,         ]

No. [        ] [Date]

PPN[                    ]

ORIGINAL PRINCIPAL AMOUNT:

ORIGINAL ISSUE DATE:

INTEREST RATE:

INTEREST PAYMENT DATES:

FINAL MATURITY DATE:

PRINCIPAL PREPAYMENT DATES AND AMOUNTS:

For Value Received, the undersigned, Arch Chemicals, Inc. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Virginia, hereby promises to pay to [                    ], or registered
assigns, the principal sum of [                            ] Dollars
($[        ]) [on the Final Maturity Date specified above (or so much thereof as
shall not have been prepaid),][, payable on the Principal Prepayment Dates and
in the amounts specified above, and on the Final Maturity Date specified above
in an amount equal to the unpaid balance of the principal hereof,] with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the Interest Rate per annum specified above, payable on
each Interest Payment Date specified above and on the Final Maturity Date
specified above, commencing with the Interest Payment Date next succeeding the
date hereof, until the principal hereof shall have become due and payable, and
(b) to the extent permitted by law, on any overdue payment of interest and,
during the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make-Whole Amount, at a rate per annum (the “Default
Rate”) from time to time equal to the greater of (i) [2.00]% over the Interest
Rate specified above or (ii) [2.00]% over the rate of interest publicly
announced by JP Morgan Chase Bank, N.A. from time to time in New York, New York
as its “base” or “prime” rate, payable on each Interest Payment Date as
aforesaid (or, at the option of the registered holder hereof, on demand).

 

Exhibit 1-B

Page 1



--------------------------------------------------------------------------------

Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at JP
Morgan Chase Bank, N.A. or at such other place as the Company shall have
designated by written notice to the holder of this Note as provided in the Note
Purchase Agreement referred to below.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase and Private Shelf Agreement, dated as of
August 28, 2009 (as from time to time amended, the “Note Purchase Agreement”),
between the Company, Prudential Investment Management, Inc. and each Prudential
Affiliate which becomes a party thereto and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representations set forth in Section 6 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary.

[The Company will make required prepayments of principal on the dates and in the
amounts specified above.] This Note is [also] subject to optional prepayment, in
whole or from time to time in part, at the times and on the terms specified in
the Note Purchase Agreement, but not otherwise.

If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.

This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.

 

ARCH CHEMICALS, INC. By  

 

[Name]   [Title]  

 

Exhibit 1-B

Page 2